 

Exhibit 10.2

 

DATED          

 

Project Lake

 

(1) Express Gifts Limited

 

(2) Kleeneze Limited

 

SERVICE LEVEL AGREEMENT

 

 

 

  

Contents

 

1 Interpretation 4       2 Commencement and duration 11       3 Services 12    
  4 Operational Services 12       5 Service Levels 13       6 Effect of
Customer's Defaults 13       7 Charging and invoicing 14       8 Governance 15  
    9 Supply chain 16       10 Audits 16       11 Change control 17       12 Key
Personnel 17       13 Staff 17       14 Non-solicitation 17       15 IPRs 17    
  16 Grant of licences 18       17 IPR INDEMNITY 19       18 Data protection 19
      19 Confidentiality 20       20 Security requirements 21       21
Warranties and representations 22       22 Compliance with Applicable Laws 22  
    23 Anti-bribery 22       24 Force majeure 23       25 Limitations on
liability 23       26 RISK AND Insurance 24       27 Termination rights 25      
28 Remediation Plan Process 26       29 General consequences of expiry and
termination 27       30 Exit and service transfer 28       31 Dispute Resolution
Procedure 29       32 expert determination 30       33 Assignment and novation
30       34 Variations 30

 

ii

 

  

35 Waiver 30       36 No partnership or agency 31       37 Announcements 31    
  38 Severance 31       39 Further assurance 31       40 Entire agreement 31    
  41 Third party rights 32       42 Notices 32       43 Governing law 32      
44 Jurisdiction 32       45 Counterparts 33       46 Rights and remedies 33    
  Schedule 1 Service Description 34     Schedule 2 Service Levels 41    
Schedule 3 Customer's Responsibilities 43     Schedule 4 Charges 44     Schedule
5 Key Personnel 47     Schedule 6 Contract and Service Management 48    
Schedule 7 Change Control Procedure 50     Schedule 8 Exit Plan and Service
transfer arrangements 52     Schedule 9 Employees 56     APPENDIX 1 ACCOUNTING
MONTHS 59

 

iii

 

  

THIS AGREEMENT is made the         day of         2015

 

Parties:

 

(1)Express Gifts Limited a company registered in England under number 718151
whose registered office is at 2 Gregory Street, Hyde, Cheshire, SK14 4TH
(Supplier) and

 

(2)Kleeneze Limited a company registered in England under number 5801085 whose
registered office is at 2 Gregory Street, Hyde, Cheshire, SK14 4TH (Customer).

 

Background

 

(A)The Customer selected the Supplier as its exclusive supplier and the Customer
and the Supplier entered into negotiations regarding the provision of services
to meet the Service Description.

 

(B)As a result of such negotiations, the Customer has agreed to purchase, and
the Supplier has agreed to supply, the Services on the terms and conditions of
this agreement.

 

Agreed Terms

 

1Interpretation

 

1.1The definitions and rules of interpretation in this clause 1 apply throughout
this agreement.

 

"Accounting Month"   means each time period during the Term of 4 or 5 weeks (as
applicable), the end date of each time period being determined by reference to
Appendix 1 and the expression Accounting Monthly shall be construed
accordingly.    "Applicable Law"   means the laws of England and Wales and the
European Union and any other laws or regulations which apply to the provision of
the Services. "Associated Company"   means any holding company from time to time
of either party and any subsidiary from time to time of such party, or any
subsidiary of any such holding company. "Authorised Recipients"   means a
party's employees, officers, representatives, advisers, sub-contractors and
agents. "Average Earnings Index"   means the index of average earnings for
private-sector earnings as published by the Office for National Statistics from
time to time, or failing such publication, that other index as the parties may
agree most closely resembles such index. "Background IPR"   means any and all
IPRs that are owned by or licensed to either party and which are or have been
developed independently of this agreement (whether prior to the Effective Date
or otherwise).

 

4

 

  

"Change"   means any change to this agreement including to any of the Services.
"Change Control Note"   means the written record of a Change agreed or to be
agreed by the parties pursuant to the Change Control Procedure. "Change Control
Procedure"   means the procedure for changing this agreement, as set out in
Schedule 7. "Change Request"   means a written request (in the case of the
Customer) or a recommendation (in the case of the Supplier) for a Change which
is submitted by one party to the other pursuant to the Change Control Procedure.
"Charges"   means the Operational Service Charges, the Transitional Assistance
Service Charges and any other charges which may become due and payable pursuant
to this agreement. "Confidential Information"   means any information, however
conveyed or presented, that relates to the business, affairs, operations,
customers, processes, budgets, pricing policies, product information,
strategies, developments, trade secrets, know-how, personnel and suppliers of
the disclosing party or its Associated Companies, together with all information
derived by the receiving party from any such information and any other
information clearly designated by a party as being confidential to it (whether
or not it is marked "confidential"), or which ought reasonably be considered to
be confidential. "Consents"   means all permissions, consents, approvals,
certificates, permits, licences, agreements and authorities (whether statutory,
regulatory, contractual or otherwise) necessary for the provision of the
Services. "Contract Year"   means a period of 12 months, commencing on the
Effective Date and/or each anniversary of the Effective Date. "Control"   means
the beneficial ownership of more than 50% of the issued share capital of a
company or the legal power to direct or cause the direction of the general
management of the company, and controls, controlled and the expression change of
Control shall be construed accordingly. "Customer's Data"   means any data
(including any Personal Data relating to the staff, customers or suppliers of
the Customer), documents, text, drawings, diagrams, images or sounds (together
with any database made up of any of those), embodied in any medium, that are
supplied to the Supplier by or on behalf of the Customer, or which the Supplier
is required to generate, process, store or transmit pursuant to this agreement.

 

5

 

  

"Customer's Group"   means the Customer, its ultimate holding company and all
subsidiaries of its ultimate holding company. "Customer's Operational Services
Manager"   means the person identified as such in  Schedule 5, or any
replacement person appointed by the Customer pursuant to clause 12, being the
person responsible for managing the Operational Services on behalf of the
Customer. "Customer's Representatives"   means the person identified as such in
Schedule 5, or any replacement person appointed by the Customer pursuant to
clause 12, being the person responsible for managing the Customer's overall
relationship with the Supplier. "Customer's Responsibilities"   means the
responsibilities of the Customer as specified in Schedule 3. "Customer's
Software"   means the software which is owned by the Customer, or any member of
the Customer's Group, and which is to be used by the Customer in the context of
the receipt of any of the Services. "Database"   means the compilation of any
data supplied to the Supplier by, or on behalf of, the Customer or generated by
the Supplier from any such data. "Data Controller"   has the meaning set out in
the Data Protection Act 1998. "Data Processor"   has the meaning set out in the
Data Protection Act 1998. "Data Protection Legislation"   means the Data
Protection Act 1998, the Data Protection Directive (95/46/EC), the Regulation of
Investigatory Powers Act 2000, the Telecommunications (Lawful Business Practice)
(Interception of Communications) Regulations 2000 (SI 2000/2699), the Electronic
Communications Data Protection Directive (2002/58/EC), the Privacy and
Electronic Communications (EC Directive) Regulations 2003 (SI 2426/2003) and all
applicable laws and regulations relating to the processing of personal data and
privacy, including where applicable the guidance and codes of practice issued by
the Information Commissioner. "Data Subject"   has the meaning set out in the
Data Protection Act 1998. "Default"   means any default of either party in
complying with its obligations under this agreement. "Dispute"   means any
dispute under this agreement. "Dispute Resolution Procedure"   means the dispute
resolution procedure set out in clause 31. "Documentation"  

means all technical specifications, user manuals, operating manuals, process
definitions and procedures, and all such other documentation as:

(a)       is required to be supplied by the Supplier to the Customer to enable
it to use the Operational Services; and

 

6

 

  

    (b)       is required to be developed by the Supplier in order to provide
the Services. "Effective Date"   means the date of “Completion” as defined in
the Share Purchase Agreement between Findel PLC and Trillium Pond AG and CVSL
Inc. "Employment Regulations"   means the Transfer of Undertakings (Protection
of Employment) Regulations 2006 (SI 2006/246) (as amended). "Exit Plan"   means
the plan for the provision of the Transitional Assistance Services, which is to
be developed by the parties pursuant to clause 30. "Expert"   means an expert
appointed pursuant to clause 32. "Force Majeure Event"   means any cause
affecting the performance by a party of its obligations under this agreement
arising from acts, events, omissions or non-events beyond its reasonable
control, including acts of God, riots, war, acts of terrorism, fire, flood,
storm or earthquake and any disaster, epidemic or pandemic, industrial dispute,
strikes, lock-outs, interruption or failure of any utility service. "Good
Industry Practice"    means, in relation to any undertaking and any
circumstances, the exercise of skill, diligence, prudence, foresight and
judgement and the making of any expenditure that would reasonably be expected
from a skilled person engaged in the same type of undertaking under the same or
similar circumstances. "Insolvency Event"  

means in respect of either party:

(a)      other than for the purposes of a bona fide reconstruction or
amalgamation, such party passing a resolution for its winding up, or a court of
competent jurisdiction making an order for it to be wound up or dissolved, or
that party being otherwise dissolved; or

(b)     the appointment of an administrator of, or the making of an
administration order in relation to, either party, or the appointment of a
receiver or administrative receiver of, or an encumbrance taking possession of
or selling, the whole or any part of the entity's undertaking, assets, rights or
revenue; or

(c)      that party entering into an arrangement, compromise or composition in
satisfaction of its debts with its creditors or any class of them, or taking
steps to obtain a moratorium, or making an application to a court of competent
jurisdiction for protection from its creditors; or

(d)      that party being unable to pay its debts, or being capable of being
deemed unable to pay its debts, within the meaning of section 123 of the
Insolvency Act 1986; or

 

7

 

  

    (e)      that party entering into any arrangement, compromise or composition
in satisfaction of its debts with its creditors. "IPRs"   means any and all
intellectual property rights of any nature anywhere in the world whether
registered, registrable or otherwise, including patents, utility models, trade
marks, registered designs and domain names, applications for any of the
foregoing, trade or business names, goodwill, copyright and rights in the nature
of copyright, design rights, rights in databases, moral rights, know-how and any
other intellectual property rights which subsist in computer software, computer
programs, websites, documents, information, techniques, business methods,
drawings, logos, instruction manuals, lists and procedures and particulars of
customers, marketing methods and procedures and advertising literature,
including the "look and feel" of any websites. "IPR Claim"   means any claim of
infringement or alleged infringement (including the defence of such infringement
or alleged infringement) of any IPRs used to provide the Services and licensed
to the Supplier pursuant to Clause 16.1. "Key Personnel"   means those personnel
identified Schedule 5 for the roles attributed to such personnel, as modified
pursuant to clause 12. "Month"   unless stated otherwise, means a calendar
month, and Monthly shall be interpreted accordingly. "Operational Service
Charges"   means the charges which become due and payable by the Customer to the
Supplier in respect of the Operational Services, which shall be calculated in
accordance with Schedule 4. "Operational Services Managers"   means the
Customer's Operational Services Manager and the Supplier's Operational Services
Manager. "Operational Services"   means the operational services described as
such in the Service Description. "Payment Plan"   means the plan for payment of
the Charges as set out in Schedule 4. "Personal Data"   has the meaning set out
in the Data Protection Act 1998. "Regulatory Bodies"   means those government
departments and regulatory, statutory and other entities, committees and bodies
which, whether under statute, rules or regulations are entitled by any
Applicable Law to supervise, regulate, investigate matters dealt with in this
agreement.

 

8

 

  

"Remediation Notice"   means a written notice given by the Customer to the
Supplier pursuant to clause 28.1 to initiate the Remediation Plan Process.
"Remediation Plan"   means the plan agreed in accordance with clause 28 for the
resolution of a Supplier's Default. "Remediation Plan Process"   means the
process for resolving certain of the Supplier's Defaults as set out in clause
28. "Replacement Services"   means any services which are identical or
substantially similar to any of the Services and which the Customer receives in
substitution for any of the Services following the termination or expiry of this
agreement, whether those services are provided by the Customer internally or by
any Replacement Supplier. "Replacement Supplier"   means any third party
supplier of Replacement Services appointed by the Customer from time to time.
"Representatives"   means the Customer's Representatives and/or the Supplier's
Representatives. "Retail Prices Index"   means the Retail Prices Index (All
Items, excluding mortgages) as published by the Office for National Statistics
from time to time, or failing such publication, that other index as the parties
may agree most closely resembles such index. "Security Policy"   means the
Supplier's security policy as updated from time to time. "Service Credits"  
means the sums attributable to a Service Failure as specified in Schedule 4.
"Service Description"   means the service description as set out in Schedule 1
as amended from time to time in accordance with the Change Control Procedure.
"Service Failure"   means a failure by the Supplier to deliver any part of the
Operational Services in accordance with the Service Levels. "Service Levels"  
means the service levels to which the Operational Services are to be provided,
as set out in Schedule 2. "Services"   means the services to be delivered by or
on behalf of the Supplier under this agreement, including the Operational
Services, and the Transitional Assistance Services and Service means any of the
Services (or any part of any of them). "Supplier's Group"   means the Supplier,
its ultimate holding company and all subsidiaries of its ultimate holding
company. "Supplier's Operational Service Manager"   means the person identified
as such in Schedule 5, or any replacement person appointed by the Supplier
pursuant to clause 12 being the person responsible for managing the Operational
Services on behalf of the Supplier. "Supplier's Personnel"   means all employees
of the Supplier who are engaged in the provision of the Services from time to
time.

 

9

 

  

"Supplier's Premises"   means any premises in the possession or control of the
Supplier or any sub-contractor from which the Services are delivered, in whole
or in part or in which records relating to the Services are kept. "Supplier's
Representative"   means the person identified as such in Schedule 5, or any
replacement person appointed by the Supplier pursuant to clause 12, as the
person responsible for managing the Supplier's overall relationship with the
Customer. "Supplier's Software"   means the software which is owned by the
Supplier, or any member of the Supplier's Group, and which is to be used by the
Supplier in the context of the provision of any of the Services "Term"   means
the duration of this agreement as varied by the duration of the Termination
Period (as relevant). "Termination Date"   means the date of expiry or
termination of this agreement. "Termination Fee"   means the fee payable by the
Customer in accordance with clause 29.4. "Termination Notice"   means any notice
to terminate this agreement which is given by either party in accordance with
clause 27. "Termination Period"   means the period of up to 3 months as
specified in the Termination Notice pursuant to clause 27.1 during which period
the Customer may require the Supplier to continue to provide the Services after
a Termination Notice has been given. "Third Party Software"   means software
which is proprietary to any third party. "Transferring Employees"   means those
employees of the Supplier whose contract of employment will be transferred to
the Customer or a Replacement Supplier pursuant to the Employment Regulations on
expiry or termination of this agreement or part or otherwise. "Transitional
Assistance Service Charges"   means the charges payable by the Customer to the
Supplier for the provision of the Transitional Assistance Services, which shall
be calculated in accordance with Schedule 4. "Transitional Assistance Services"
  means the services to be provided by the Supplier to the Customer pursuant to
clause 30 to facilitate the transfer of the Services to the Customer or a
Replacement Supplier. "VAT"   means value added tax as provided for in the Value
Added Tax Act 1994. "Working Day"   means Monday to Friday, excluding any public
holidays in England and Wales.

 

1.2Words in the singular include the plural and in the plural include the
singular.

 

1.3Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.

 

10

 

  

1.4Clause, schedule and appendix headings shall not affect the interpretation of
this agreement.

 

1.5References to clauses, schedules and appendices are, unless otherwise
provided, references to the clauses of and schedules and appendices to this
agreement.

 

1.6A reference to a statute or statutory provision is a reference to it as it is
in force for the time being, taking account of any amendment, extension or
re-enactment and includes any subordinate legislation for the time being in
force made under it.

 

1.7If there is any conflict or ambiguity between the clauses of this agreement
and the schedules, the conflict shall be resolved in accordance with the
following order of precedence:

 

(a)the clauses;

 

(b)the schedules; and

 

(c)the appendices.

 

1.8Unless a right or remedy of a party is expressed to be an exclusive right or
remedy, the exercise of it by a party is without prejudice to that party's other
rights and remedies.

 

1.9A reference to this agreement includes a reference to the schedules and
appendices to this agreement.

 

1.10Holding company and subsidiary: mean a "holding company" and "subsidiary" as
defined in section 1159 of the Companies Act 2006 and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c), as a member of another company even if its
shares in that other company are registered in the name of (a) another person
(or its nominee), whether by way of security or in connection with the taking of
security, or (b) its nominee.

 

1.11A reference to one gender shall include reference to the other genders.

 

1.12A person includes a corporate or unincorporated body (whether or not having
separate legal personality).

 

1.13Any phrase introduced by the words including, includes, in particular or for
example or similar shall be construed as illustrative and shall not limit the
generality of the related general words.

 

1.14Writing or written includes faxes and e-mail.

  

2Commencement and duration

 

2.1This agreement shall take effect on the Effective Date and shall (subject to
termination in accordance with its terms) continue in force and effect until
either party gives to the other party not less than 9 months' prior written
notice to terminate, such notice may only be served by a party on or after (but
not before) the expiration of a period of 9 Months from the Effective Date. The
termination of the agreement by the Customer pursuant to this clause 2.1 is
subject to the payment in full of the Termination Fee (if applicable).

 

11

 

  

3Services

 

3.1The Customer appoints the Supplier as its sole and exclusive supplier of the
Services, and the Supplier shall provide the Services to the Customer pursuant
to the terms and conditions of this agreement.  Furthermore, and save as
otherwise agreed within the terms of this Agreement or as otherwise consented to
in writing by the Supplier, the Customer shall not during the Term directly or
indirectly appoint or engage or permit the appointment or engagement of any
third party to perform or perform itself services for the warehousing,
fulfilment, and dispatch and return of goods for the Customer's distribution
network in the UK and Ireland. Notwithstanding the foregoing, but subject to the
obligation on the Customer to allow the Supplier to first propose terms to the
Customer as set out in Schedule 1, the Customer is free to appoint third parties
to provide or provide to itself any Services required in excess of the maximum
capacity limits as set out in Schedule 1.

 

3.2In providing each of the Services, the Supplier shall at all times:

 

(a)provide the Services in accordance with Good Industry Practice;

 

(b)provide the Services in accordance with all Applicable Laws;

 

(c)obtain, maintain and comply with all Consents;

 

(d)allocate sufficient resources to provide the Services in accordance with the
terms of this agreement;

 

(e)ensure that any of the Supplier's Personnel who are engaged in the provision
of any of the Services shall, if required by the Customer, attend such meetings
at the premises of the Customer or elsewhere as may be reasonably required by
the Customer; and

 

(f)provide such reasonable co-operation and information in relation to the
Services to such of the Customer's other suppliers as the Customer may
reasonably require for the purposes of enabling any such person to create and
maintain any interfaces that the Customer may reasonably require.

 

3.3The Customer shall at all times comply with the Customer's Responsibilities.

 

4Operational Services

 

4.1The Supplier shall provide the Operational Services to the Customer from the
Effective Date.

 

4.2The Supplier shall ensure that each of the Operational Services meets and
satisfies the Service Description.

 

4.3In the event of the Supplier's failure to provide any of the Operational
Services, the Customer may, without prejudice to its other rights, require the
Supplier to re-perform the applicable Operational Services.

 

12

 

  

5Service Levels

 

5.1The Supplier shall ensure that the Operational Services meet or exceed the
Service Levels at all times from the Effective Date.

 

5.2The Supplier shall provide the Customer with a monthly report detailing its
performance in respect of each of the Service Levels.

 

5.3Subject to the limit set out in clause 25.2(a), the Supplier shall
automatically credit the Customer with the applicable Service Credits. Service
Credits shall be shown as a deduction from the amount due from the Customer to
the Supplier in the next invoice then due to be issued under this agreement. The
parties agree that any such Service Credits have been calculated as, and are, a
genuine pre-estimate of the loss likely to be suffered by the Customer.

 

5.4The Operational Services Managers shall have regular monthly meetings to
monitor and review the performance of this agreement, the achievement of the
Service Levels and the provision of the Services. Such meetings shall be minuted
by the Customer's Operational Services Manager and copies of those minutes shall
be circulated to and approved by both parties.

 

5.5Prior to each monthly meeting, the Customer's Operational Services Manager
shall notify the Supplier's Operational Services Manager, and vice versa, of any
problems relating to the provision of the Operational Services for discussion at
the monthly meeting. Without prejudice to the procedure at clause 28, at the
meeting the parties shall agree a plan to address such problems. Progress in
implementing the plan shall be included in the agenda for the next monthly
meeting.

 

5.6A review meeting to assess the performance of the Supplier in the delivery of
the Operational Services shall be held at 3-monthly intervals throughout the
Term. Each meeting shall be attended by senior representatives of the Customer
and of the Supplier, together with the Operational Services Managers.

 

5.7The Customer and the Supplier shall review the Service Levels every 3 months
throughout the Term and make any changes in accordance with the Change Control
Procedure to reflect changes in the Service Description.

 

6Effect of Customer's Defaults

 

6.1If the Supplier would have provided, or procured the provision of, the
Operational Services in accordance with the Service Levels or this agreement,
but has failed to do so as a result of a Customer's Default, the Supplier shall,
subject to the provisions of clause 6.2, have the rights and relief set out in
clause 6.3(b).

 

6.2The Supplier shall be required to notify the Customer as soon as reasonably
practicable after it considers that a Customer's Default has arisen which is
having, or which is likely to have, an adverse impact on the ability of the
Supplier to deliver the Operational Services. If the Supplier fails to notify
the Customer of the Customer's Default as soon as reasonably practicable, the
Supplier may only benefit from the provisions of clause 6.3(b) from the Working
Day which precedes the Working Day on which it notifies the Customer of the
Customer's Default.

 

13

 

 

6.3The Supplier shall:

 

(a)use reasonable endeavours to continue to provide the affected Operational
Services in accordance with this agreement but shall not otherwise be liable for
any failure to provide or late provision of the Operational Services; and

 

(b)be entitled to be paid for the provision of the Operational Services which
have been affected by the Customer's Default together with any costs incurred
which directly relate to such Customer's Default.

 

6.4The Customer may challenge any notice received from the Supplier pursuant to
clause 6.2 if it believes, in its reasonable opinion, that the alleged
Customer's Default should not prevent the Supplier from performing the
Operational Services in accordance with the Service Levels and this agreement.
Any resulting disputes regarding the occurrence or impact of a Customer's
Default which cannot be resolved within 30 Working Days may be referred by
either party for resolution in accordance with the Dispute Resolution Procedure.

 

7Charging and invoicing

 

7.1In consideration of the provision of the Services by the Supplier, the
Customer shall pay the Charges to the Supplier in accordance with the Payment
Plan.

 

7.2The Supplier shall invoice the Customer for payment of the Charges at the
time the Charges are expressed to be payable in accordance with the Payment
Plan. All invoices shall be directed to the Customer's Representative. Any such
invoices shall take into account any Service Credits which have been accrued in
the previous period.

 

7.3The Customer shall pay the Charges which have become payable in accordance
with the Payment Plan within 30 days of receipt of an undisputed invoice from
the Supplier (Due Date).

 

7.4The Supplier may, however, increase the Operational Service Charges:

 

(a)on an annual basis with effect from 1 January each year in line with:

 

(i)the higher of the percentage increase in the Retail Prices Index or the
Average Earnings Index in the preceding 12-month period and the Supplier shall
notify the Customer of all such increases (based on such index data available at
the time of notification) by 31 December of the year prior to the increase
taking effect. Promptly upon the Retail Prices Index and Average Earnings Index
data being publicly available for each month of the proceeding 12-month period,
the Supplier shall affirm or adjust in writing the price increase as previously
notified and to the extent an adjustment is made this adjustment shall be
back-dated to apply from 1 January and any over- payments or under-payments
shall be addressed in the next invoice; and

 

(ii)any increase in costs to the Supplier due to increases in lease and property
costs relating to any premises or site used by the Supplier in the performance
of the Operational Services; and

 

14

 

  

(b)notwithstanding Clause 22, upon not less than 30 days’ prior written notice
in line with any increase in costs to the Supplier in performing the Operational
Services as a result of any change to Applicable Laws.

 

7.5If the Customer receives an invoice which it reasonably believes includes a
sum which is not valid and properly due:

 

(a)the Customer shall notify the Supplier in writing as soon as reasonably
practicable and in any event within 7 days of receipt of invoice;

 

(b)the Customer's failure to pay the disputed Charges shall not be deemed to be
a breach of this agreement;

 

(c)the Customer shall pay the balance of the invoice which is not in dispute by
the Due Date;

 

(d)to the extent that the Customer is obliged, following resolution of the
dispute, to pay an amount, then the Supplier may charge interest at the current
statutory interest rate from the original Due Date until the date of payment;

 

(e)to the extent that the Supplier is obliged to refund an amount to the
Customer, interest shall be added to that amount at the current statutory
interest rate; and

 

(f)once the dispute has been resolved, where either party is required to make a
balancing payment, it shall do so within 7 Working Days and, where the Supplier
is required to issue a credit note, it shall do so within 30 Working Days.

 

7.6The Supplier shall maintain complete and accurate records of, and supporting
documentation for, all amounts which may be chargeable to the Customer pursuant
to this agreement. Such records shall be retained for inspection by the Customer
for 2 years from the end of the Contract Year to which the records relate.

 

7.7Except as otherwise provided, the parties shall each bear their own costs and
expenses incurred in respect of compliance with their obligations under this
agreement.

 

7.8All sums payable by either party under this agreement shall be paid in
sterling.

 

7.9The Charges are stated exclusive of VAT, which shall be added at the
prevailing rate as applicable and paid by the Customer following delivery of a
valid VAT invoice.

 

7.10Neither party shall retain, deduct or set off any sums owed to it by the
other party which have fallen due and payable against any sums due to the other
party under this agreement or any other agreement or arrangement.

 

8Governance

 

The parties agree to manage this agreement through the governance structure more
specifically detailed in Schedule 6.

 

15

 

  

9Supply chain

 

9.1The Supplier may sub-contract (in whole or in part) any part of the Services
and, upon written request, shall inform the customer of the identity of any
sub-contractors and the nature of any obligations sub-contracted.

 

9.2Despite its right to sub-contract pursuant to this clause 9, the Supplier
shall remain responsible for all acts and omissions of its sub-contractors and
the acts and omissions of those employed or engaged by the sub-contractors as if
they were its own. An obligation on the Supplier to do, or to refrain from
doing, any act or thing shall include an obligation on the Supplier to procure
that its employees, staff and agents and sub-contractors' employees, staff and
agents also do, or refrain from doing, such act or thing.

 

10Audits

 

10.1The Supplier shall allow the Customer and its auditors to access any of the
relevant Supplier's premises, personnel and relevant records as may be
reasonably required but no more than twice per Contract Year (save for any
audits undertaken in respect of a suspected fraud) in order to:

 

(a)fulfil any legally enforceable request by any Regulatory Body; or

 

(b)undertake verifications of the accuracy of the Charges or identify suspected
fraud; or

 

(c)undertake verification that the Services are being provided and all
obligations of the Supplier are being performed in accordance with this
agreement.

 

10.2The Customer shall ensure that the conduct of each audit does not
unreasonably disrupt the Supplier or delay the provision of the Services by the
Supplier and that, where possible, individual audits are co-ordinated with each
other to minimise any disruption.

 

10.3Subject to the Customer's obligations of confidentiality, the Supplier shall
provide the Customer (and its auditors and other advisers) with all reasonable
co-operation, access and assistance in relation to each audit.

 

10.4The Customer shall provide at least 10 Working Days' notice of its intention
to conduct an audit unless such audit is conducted in respect of a suspected
fraud, in which event no notice shall be required.

 

10.5The parties shall bear their own costs and expenses incurred in respect of
compliance with their obligations under this clause 10.

 

10.6If an audit identifies that:

 

(a)the Customer has overpaid any Charges, the Supplier shall pay to the Customer
the amount overpaid within 30 days from the date of receipt of an invoice or
notice to do so; and

 

(b)the Customer has underpaid any Charges, the Customer shall pay to the
Supplier the amount of the under-payment within 30 days from the date of receipt
of an invoice for such amount.

 

16

 

  

11Change control

 

Any requirement for a Change shall be subject to the Change Control Procedure.

 

12Key Personnel

 

12.1Each party shall appoint the persons named as such in Schedule 5 as the
individuals who shall be responsible for the matters allocated to such Key
Personnel. The Key Personnel shall be those people who are identified by each
party as being key to the success of the operation of the Services and who shall
be retained as far as reasonably practicable on the operation of the Services
for such time as a person is required to perform the role which has been
allocated to the applicable Key Personnel. The Key Personnel shall have the
authority to act on behalf of their respective party on the matters for which
they are expressed to be responsible.

 

12.2The Supplier shall inform the Customer of the identity and background of any
replacements for any of the Key Personnel as soon as a suitable replacement has
been identified.

 

12.3Each party shall ensure that the role of each of its Key Personnel is not
vacant (in terms of a permanent representative) for more than 120 Working Days.
Any replacement shall be as, or more, qualified and experienced as the previous
incumbent and fully competent to carry out the tasks assigned to the Key
Personnel whom he or she has replaced. A temporary replacement shall be
identified with immediate effect from the Supplier or the Customer becoming
aware of the role becoming vacant.

 

13Staff

 

13.1Both parties shall comply with the provisions of Schedule 9.

 

14Non-solicitation

 

14.1Except in respect of any transfer of staff pursuant to Schedule 9, neither
party shall (except with the prior written consent of the other party) directly
or indirectly solicit or entice away (or attempt to solicit or entice away) from
the employment of the other party any person employed or engaged by such other
party or (in the case of the Supplier by an Associated Company) in the provision
or receipt of the Services at any time during the Term or for a further period
of 12 months after the termination of this agreement other than by means of a
national advertising campaign open to all comers and not specifically targeted
at any of the staff of the other party.

 

14.2If either the Supplier or the Customer commits any breach of clause 14.1,
the breaching party shall, on demand, pay to the claiming party a sum equal to
one year's basic salary or the annual fee that was payable by the claiming party
to that employee, worker or independent contractor plus the recruitment costs
incurred by the claiming party in replacing such person.

 

15IPRs

 

15.1Subject to clause 16:

 

17

 

  

(a)the Customer shall not acquire any right, title or interest in or to the IPRs
of the Supplier or its licensors, including:

 

(i)the IPRs relating to the Supplier's Software;

 

(ii)the IPRs relating to the Third Party Software licensed to the Supplier; and

 

(iii)the IPRs relating to the Supplier's documentation, processes and
procedures;

 

(iv)the IPRs relating to the Supplier's know-how; and

 

(v)the Supplier's Background IPRs.

 

(b)the Supplier shall not acquire any right, title or interest in or to the IPRs
of the Customer or its licensors, including:

 

(i)the IPRs relating to the Customer's Software;

 

(ii)the IPRs relating to the Third Party software licensed to the Customer;

 

(iii)the IPRs relating to the Customer's documentation, processes and
procedures;

 

(iv)the IPRs relating to the Customer's know-how;

 

(v)the IPRs relating to the Customer's Data;

 

(vi)the IPRs relating to the Database; and

 

(vii)the Customer's Background IPRs.

 

15.2Where either party acquires, by operation of law, title to IPRs of the other
referred to in clause 15.1, and this acquisition is inconsistent with the
allocation of title set out in that clause 15.1, such IPRs shall be assigned by
it to the other party on the request of the other party, whenever that request
is made.

 

16Grant of licences

 

16.1The Customer hereby grants to the Supplier a royalty-free, non-exclusive,
non-transferable licence during the Term to use:

 

(a)the Customer's names, logos and trade marks;

 

(b)the Customer's documentation, processes and procedures; and

 

(c)the Customer's Data and the Database,

 

including the right to grant sub-licences to its sub-contractors, provided that
any relevant sub-contractor has entered into a confidentiality undertaking with
the Supplier.

 



16.2The licence granted in clause 16.1 is granted solely to the extent necessary
for performing the Services. The Supplier shall not use the licensed materials
for any other purpose.



 

18

 

  

16.3In the event of the termination or expiry of this agreement, the licences
referred to in clause 16.1 shall terminate automatically and the Supplier shall
deliver to the Customer all material licensed to the Supplier pursuant to clause
16.1 in its possession or control.

 

17IPR INDEMNITY

 

17.1The Customer shall, at all times during and after the Term, indemnify the
Supplier and keep the Supplier indemnified against all losses, damages, costs or
expenses and other liabilities (including legal fees) incurred by, awarded
against or agreed to be paid by the Supplier arising from any IPR Claim except
to the extent that such liabilities have resulted directly from the Supplier’s
failure to properly observe its obligations under clause 17.2.

 

17.2The Supplier shall:

 

(a)notify the Customer in writing of any IPR Claim;

 

(b)allow the Customer to conduct all negotiations and proceedings and provide
the Customer with such reasonable assistance as is required by the Customer,
each at the Customer's cost, regarding the IPR Claim; and

 

(c)not, without prior consultation with the Customer, make any admission
relating to the IPR Claim or attempt to settle it, provided that the Customer
considers and defends any IPR Claim diligently, using competent counsel and in
such a way as not to bring the reputation of the Supplier into disrepute.

 

18Data protection

 

18.1In so far as the Supplier processes any Personal Data on behalf of the
Customer, the Supplier shall:

 

(a)process the Personal Data only on behalf of the Customer (or, if so directed
by the Customer, other members of the Customer's Group), only for the purposes
of performing this agreement or otherwise only in accordance with instructions
contained in this agreement or received from the Customer from time to time;

 

(b)not otherwise modify, amend or alter the contents of the Personal Data;

 

(c)at all times comply with the provisions of the Seventh Data Protection
Principle set out in Schedule 1 of the Data Protection Act 1998 and implement
appropriate technical and organisational measures to protect the Personal Data
against unauthorised or unlawful processing and against accidental loss,
destruction, damage, alteration or disclosure;

 

(d)take reasonable steps to ensure the reliability of any of the Supplier's
Personnel who have access to the Personal Data;

 

(e)notify the Customer (within five Working Days) if it receives:

 

(i)a request from a Data Subject to have access to that person's Personal Data;
or

 

19

 

  

(ii)a complaint or request relating to the Customer's obligations under the Data
Protection Legislation; or

 

(iii)any other communication relating directly or indirectly to the processing
of any Personal Data in connection with this agreement;

 

(f)provide the Customer with co-operation and assistance in relation to any
complaint or request made in respect of any Personal Data, including by:

 

(i)providing the Customer with full details of the complaint or request;

 

(ii)complying with a data access request within the relevant timescales set out
in the Data Protection Legislation;

 

(iii)providing the Customer with any Personal Data it holds in relation to a
Data Subject making a complaint or request within the timescales required by the
Customer; and

 

(iv)providing the Customer with any information reasonably requested by the
Customer; and

 

(g)not transfer Personal Data outside the European Economic Area without the
prior written consent of the Customer and, where the Customer consents to such
transfer, to comply with:

 

(i)the obligations of a Data Controller under the Eighth Data Protection
Principle set out in Schedule 1 of the Data Protection Act 1998 by providing an
adequate level of protection to any Personal Data that is transferred; and

 

(ii)any reasonable instructions notified to it by the Customer.

 

18.2The Customer acknowledges that the Supplier is reliant on the Customer alone
for direction as to the extent the Supplier is entitled to use and process the
Personal Data. Consequently, the Supplier shall be entitled to relief from
liability in circumstances where a Data Subject makes a claim or complaint with
regards to the Supplier's actions to the extent that such actions directly
result from instructions received from the Customer or the Supplier otherwise
acting in accordance with the terms of this agreement.

 

19Confidentiality

 

19.1Except to the extent set out in this clause 19, or where disclosure is
expressly permitted elsewhere in this agreement, each party shall:

 

(a)treat the other party's Confidential Information as confidential; and

 

(b)not disclose the other party's Confidential Information to any other person
without the owner's prior written consent.

 

19.2Clause 19.1 shall not apply to the extent that:

 

(a)such information was in the possession of the party making the disclosure,
without obligation of confidentiality, prior to its disclosure; or

 

20

 

  

(b)such information was obtained from a third party without an obligation of
confidentiality; or

 

(c)such information was already in the public domain at the time of disclosure
otherwise than through a breach of this agreement; or

 

(d)such information was independently developed without access to the other
party's Confidential Information.

 

19.3A party may only disclose the Confidential Information of the other party to
those of its Authorised Recipients who are involved in the provision or receipt
of the Services and who need to know the information provided that it informs
those Authorised Recipients of the Confidential nature of the Confidential
Information before disclosure and remains liable for the Authorised Recipients'
compliance with the confidentiality obligations set out in this agreement.

 

19.4A party shall not use any of the Confidential Information of the other party
received otherwise than for the purposes of this agreement.

 

19.5Subject to Clause 37.1, a party may disclose the Confidential Information of
the other party to the extent such Confidential Information is required to be
disclosed by law, by any Regulatory Body or by a court or other authority of
competent jurisdiction.

 

19.6Nothing in this clause 19 shall prevent either party from using any
techniques, ideas or know-how gained during the performance of this agreement in
the course of its normal business to the extent that this use does not result in
a disclosure of the other party's Confidential Information or an infringement of
IPRs.

 

19.7On the Termination Date, each party shall:

 

(a)return to the other party all documents and materials (and any copies)
containing the other party's Confidential Information;

 

(b)erase all the other party's Confidential Information from computer and
communications systems and devices used by it, including such systems and data
storage services provided by third parties (to the extent technically
practicable),

 

provided that a recipient party may retain documents and materials containing
the other party's Confidential Information to the extent required by law or any
applicable Regulatory Body or for internal audit and record keeping purposes.
The provisions of this clause shall continue to apply to any such documents and
materials retained by a recipient party.

 

19.8Except as expressly stated in this agreement, no party makes any express or
implied warranty or representation concerning its Confidential Information.

 

20Security requirements

 

20.1The Supplier shall comply with the Security Policy.

 

20.2Each party shall advise the other as soon as it becomes aware of any breach,
or potential breach, of the Security Policy or any other breach, or potential
breach, of security which may adversely affect the Services.

 

21

 

  

21Warranties and representations

 

21.1Each party warrants, represents and undertakes that:

 

(a)it has full capacity and authority to enter into and to perform this
agreement;

 

(b)this agreement is executed by a duly authorised representative of that party;

 

(c)there are no actions, suits or proceedings or regulatory investigations
pending or, to that party's knowledge, threatened against or affecting that
party before any court or administrative body or arbitration tribunal that might
affect the ability of that party to meet and carry out its obligations under
this agreement;

 

(d)once duly executed, this agreement will constitute its legal, valid and
binding obligations;

 

(e)its Representative shall be authorised to carry out the matters for which
they are expressed to be responsible in Schedule 5.

 

21.2Both parties agree that the terms and warranties set out in this agreement
are in lieu of and exclude all other terms, conditions or warranties implied by
statute, law or otherwise as to the merchantability, satisfactory quality of
fitness for any particular purpose of the Services to the fullest extent
permitted by law.

 

22Compliance with Applicable Laws

 

22.1The Supplier shall at all times carry out and provide the Services in
compliance with all Applicable Laws. The Supplier shall maintain such records as
are necessary pursuant to such Applicable Laws and shall promptly on request
make them available for inspection by any Regulatory Body that is entitled to
inspect them and by the Customer (or its authorised representative).

 

22.2The Supplier shall consult with the Customer (and wherever possible agree
with the Customer) on the manner, form and timing of changes it proposes to make
to meet any changes in Applicable Laws where they would impact the Services or
Service Charges but subject to Clause 22.4 shall not be required to obtain the
Customer's prior written agreement to implement any change required to ensure
that the Services are performed in compliance with any changes to Applicable
Laws.

 

22.3Any change which impacts any of the Services including the Service Levels
shall be documented in accordance with the Change Control Procedure.

 

22.4Without prejudice to the rest of this clause 22, the Supplier shall use
reasonable endeavours to minimise any disruption caused by any changes in
Applicable Laws introduced pursuant to this clause 22.

 

23Anti-bribery

 

23.1The Supplier shall :

 

(a)comply with all applicable laws, statutes, regulations relating to
anti-bribery and anti-corruption, including the Bribery Act 2010;

 

22

 

  

(b)promptly report to the Customer any request or demand for any undue financial
or other advantage of any kind received by the Supplier in connection with the
performance of this agreement;

 

(c)have and shall maintain in place throughout the term of this agreement its
own policies and procedures, including adequate procedures under the Bribery Act
2010, to ensure compliance with the Bribery Act 2010 and will enforce them where
appropriate.

 

24Force majeure

 

24.1Subject to the remaining provisions of this clause 24, neither party to this
agreement shall in any circumstances be liable to the other for any delay or
non-performance of its obligations under this agreement to the extent that such
non-performance is due to a Force Majeure Event.

 

24.2In the event that either party is delayed or prevented from performing its
obligations under this agreement by a Force Majeure Event, such party shall:

 

(a)give notice in writing of such delay or prevention to the other party as soon
as reasonably possible, stating the commencement date and extent of such delay
or prevention, the cause thereof and its estimated duration;

 

(b)use reasonable endeavours to mitigate the effects of such delay or prevention
on the performance of its obligations under this agreement; and

 

(c)resume performance of its obligations as soon as reasonably possible after
the removal of the cause of the delay or prevention.

 

24.3As soon as practicable following the affected party's notification, the
parties shall consult with each other in good faith and use all reasonable
endeavours to agree appropriate terms to mitigate the effects of the Force
Majeure Event and to facilitate the continued performance of this agreement.

 

24.4The affected party shall notify the other party as soon as practicable after
the Force Majeure Event ceases or no longer causes the affected party to be
unable to comply with its obligations under this agreement. Following such
notification, this agreement shall continue to be performed on the terms
existing immediately prior to the occurrence of the Force Majeure Event unless
agreed otherwise by the parties.

 

24.5The Customer may, during the continuance of any Force Majeure Event,
terminate this agreement in accordance with clause 27.2 in the circumstances set
out in that clause.

 

25Limitations on liability

 

25.1Neither party limits its liability for:

 

(a)death or personal injury caused by its negligence, or that of its employees,
agents or sub-contractors; or

 

(b)fraud by it or its employees; or

 

23

 

  

(c)any other act or omission, liability for which may not be limited under
Applicable Law; or

 

(d)a deliberate breach of this agreement.

 

25.2Subject to clause 25.1, the Supplier's total aggregate liability:

 

(a)in respect of Services Credits, is limited, in each Contract Year, to 20% of
the Operational Service Charges that are payable by the Customer in the
applicable Contract Year; and

 

(b)in respect of all claims, losses or damages in aggregate (including Service
Credits) whether arising from tort (including negligence), breach of contract or
otherwise under or in connection with this agreement, shall in no event exceed
£3,000,000 (three million pounds sterling) in each Contract Year.

 

25.3Subject to clause 25.1 , neither party shall in any circumstances be liable
to the other party for:

 

(a)any indirect, special or consequential loss or damage; or

 

(b)(whether direct or indirect) any loss of profits, business opportunities,
sales, contracts, revenue, anticipated savings or loss or damage to goodwill.

 

25.4Subject to the provisions of clause 27.1, the Service Credits shall be the
exclusive financial remedy for the Customer for each Service Failure for which a
Service Credit has been set.

 

25.5Nothing in this agreement shall be taken as in any way reducing or affecting
a general duty to mitigate loss suffered by a party.

 

26RISK AND Insurance

 

26.1The Supplier shall maintain in force at least the following insurance
policies with reputable insurance companies to cover its relevant potential
liabilities in connection with this agreement:

 

(a)a public liability insurance policy with a limit of at least £5,000,000 (five
million pounds sterling) per claim; and

 

(b)employer's liability insurance with a limit of at least £5,000,000 (five
million pounds sterling) for claims arising from a single event or series of
related events in a single calendar year.

 

26.2On the written request of the Customer, the Supplier shall provide the
Customer with a copy of each insurance policy. On the renewal of each policy,
the Supplier upon request shall promptly send a copy of the receipt of the
premium paid by the Supplier to the Customer.

 

26.3Without prejudice to the monthly allowable damage provision at Schedule 2,
risk of loss, theft or damage to goods of the Customer (or the Customer’s
suppliers) shall transfer from the Customer to the Supplier upon completion of
delivery at the Supplier's premises (or those of a third party appointed by the
Supplier) and shall remain with the Supplier until despatch from the Supplier's
premises (or those of a third party appointed by the Supplier) and the Supplier
shall maintain and effect appropriate insurance for such goods whilst risk of
loss, theft or damage resides with the Supplier.

 

24

 

  

27Termination rights

 

27.1Where the Customer wishes to terminate this agreement due to the Supplier's
Default:

 

(a)subject to clause 28, the Customer may terminate this agreement, immediately
(subject to any specified Termination Period in the Termination Notice) by
giving written notice to the Supplier if one or more of the circumstances set
out in clause 27.1(d) occurs or exists;

 

(b)where the Customer is terminating this agreement for a material Default, it
may rely on a single material Default or on a number of Defaults or repeated
Defaults that, taken together, constitute a material Default;

 

(c)the Customer shall also inform the Supplier in the Termination Notice of the
duration of the Termination Period during which it requires the Supplier to
continue to provide, and/or procure the provision of, some or all of the
Services. The Customer may extend or shorten such period by giving the Supplier
at least 15 Working Days' notice subject to the maximum Termination Period of 3
months;

 

(d)the events which shall entitle the Customer to issue a Termination Notice are
as follows:

 

(i)the Supplier is in material Default of this agreement and such Material
Default is not remedied in accordance with the Remediation Plan Process; or

 

(ii)the Supplier is in material Default of this agreement, which is
irremediable; or

 

(iii)the parties fail to agree the Remediation Plan in accordance with the
Remediation Plan Process; or

 

(iv)the Supplier fails to materially implement or materially complete the
Remediation Plan in accordance with the Remediation Plan Process; or

 

(v)an Insolvency Event affecting the Supplier occurs; or

 

(vi)there is a change of Control of the Supplier.

 

27.2The Customer may, during the continuance of any Force Majeure Event,
terminate this agreement by written notice to the Supplier if a Force Majeure
Event occurs that affects all or a substantial part of the Services and which
continues for more than 20 Working Days.

 

27.3The Supplier may terminate this agreement by giving not less than 9 months'
prior written notice, such notice may only be served by the Supplier on or after
(but not before) the expiration of a period of 9 Months from the Effective Date,
to terminate in the event that in any consecutive twelve month period (such
consecutive twelve month period may include time prior to the Effective Date)
the aggregated volumes of picks undertaken by the Supplier at the Accrington
site is less than 4.5 million.

 

25

 

  

Any notice required under this clause must be given before the expiry of 45 days
following the end of the calendar month in which the trailing 12 month aggregate
picks fell below 4.5 million at the Accrington site.

 

27.4The Supplier may terminate this agreement immediately by giving the Customer
written notice in the event that:

 

(a)the Customer fails to pay an undisputed sum due to the Supplier under this
agreement which, either singly or in aggregate, exceeds 50% of the Charges due
and payable in the previous month and such failure continues for 30 days from
receipt by the Customer of notice of non-payment from the Supplier;

 

(b)an Insolvency Event affecting the Customer occurs; or

 

(c)there is a change of Control of the Customer.

 

28Remediation Plan Process

 

28.1If the Supplier commits a material Default and the material Default is
capable of remedy in all material respects other than time of performance, the
Customer may not terminate this agreement pursuant to clause 27.1 without first
operating the Remediation Plan Process. If the Supplier commits such a Default,
the Customer shall give a Remediation Notice to the Supplier which shall specify
the Default in outline and the actions the Supplier needs to take with respect
to remedying the Default.

 

28.2The Customer shall be under no obligation to initiate the Remediation Plan
Process if it issues a Termination Notice pursuant to clause 27.1(a) in the
circumstances set out in Clause 27.1(d)(ii),27.1(d)(v),27.1(d)(vi).

 

28.3Within 10 Working Days of receipt of a Remediation Notice, the Supplier
shall either:

 

(a)submit a draft Remediation Plan, even if it disputes that it is responsible
for the matters which are the subject of the Remediation Notice; or

 

(b)inform the Customer that it does not intend to submit a Remediation Plan, in
which event the Customer shall be entitled to serve a Termination Notice.

 

28.4Acting reasonably and in good faith at all times, the Customer shall either
approve the draft Remediation Plan within 5 Working Days of its receipt pursuant
to clause 28.3, or it shall inform the Supplier why it cannot accept the draft
Remediation Plan. In such circumstances, the Supplier shall address all such
concerns in a revised Remediation Plan, which it shall submit to the Customer
within 5 Working Days of its receipt of the Customer's comments. If no such
notice is given, the Supplier's draft Remediation Plan shall be deemed to be
agreed.

 

28.5Once agreed, the Supplier shall immediately start work on the actions set
out in the Remediation Plan.

 

28.6If, despite the measures taken under clause 28.4, a Remediation Plan cannot
be agreed within 5 Working Days then the Customer may elect to end the
Remediation Plan Process and serve a Termination Notice.

 

26

 

  

28.7If a Remediation Plan is agreed between the parties, but the Supplier fails
to materially implement or materially complete the Remediation Plan by the
required remedial plan completion date, the Customer may:

 

(a)terminate this agreement by serving a Termination Notice; or

 

(b)give the Supplier a further opportunity to resume full implementation of the
Remediation Plan; or

 

(c)escalate any issues arising out of the failure to implement the Remediation
Plan in accordance with the Dispute Resolution Procedure.

 

28.8If, despite the measures taken under clause 28.7, the Supplier fails to
materially implement the Remediation Plan in accordance with its terms, the
Customer may elect to end the Remediation Plan Process and refer the matter for
resolution by the Dispute Resolution Procedure or serve a Termination Notice.

 

29General consequences of expiry and termination

 

29.1The Supplier shall continue to provide and/or procure the provision of the
Operational Services to the required Service Levels, and shall ensure that there
is no degradation in the standards of the Operational Services until the
Termination Date.

 

29.2Both parties shall comply with their obligations set out in Schedule 9.

 

29.3On the Termination Date, the Supplier shall:

 

(a)repay to the Customer any amount which it may have been paid in advance in
respect of Services not provided or procured by the Supplier as at the
Termination Date; and

 

(b)provide access, during normal working hours, to the Customer and/or the
Replacement Supplier for up to 6 months after the expiry or termination of this
agreement to such information relating to the Services as remains in the
possession or control of the Supplier.

 

29.4The following termination fee shall be payable by the Customer to the
Supplier immediately upon the Termination Date in the event that the Customer
serves a notice pursuant to clause 2.1 to terminate this agreement with a
Termination Date:

 

(i)on or before the expiry of twenty four (24) Months from the Effective Date,
£750,000 (seven hundred and fifty thousand pounds); or

 

(ii)after the expiry of twenty four (24) Months from the Effective Date but on
or before the expiry of thirty six (36) Months from the Effective Date, £500,000
(five hundred thousand pounds).

 

29.5The provisions of clause 1, clause 5.3, clause 7.3, clause 7.6, clause 7.9,
clause 7.10, clause 10, clause 14, clause 15, clause 16.3, clause 17.1, clause
18, clause 19, clause 21.2, clause 23, clause 25, clause 29, clause 30, clause
31, clause 35, clause 37, clause 39, clause 40, clause 41, clause 43, clause 44,
clause 46 and the provisions of Schedule 4, Schedule 8 and Schedule 9 shall
survive the termination for any reason of this agreement.

 

27

 

  

30Exit and service transfer

 

30.1In the event of the termination of this agreement by the Customer pursuant
to clause 27.1 the Supplier shall provide the Transitional Assistance Services
to the Customer in accordance with the requirements of the Exit Plan, both
parties shall comply with their respective obligations set out in Schedule 8 and
the Supplier shall co-operate with the Customer and/or the Replacement Supplier
to the extent reasonably required to facilitate the smooth migration of the
Operational Services from the Supplier to the Customer and/or the Replacement
Supplier.

 

30.2The Customer shall pay the Transitional Services Charges in respect of the
provision of the Transitional Assistance Services.

 

30.3The Supplier shall, within six months after the Effective Date, produce an
Exit Plan based on the principles set out in Schedule 8 for the orderly
transition of the Services from the Supplier to the Customer and/or any
Replacement Supplier in the event of any termination or expiry of this agreement
by the Customer pursuant to clause 27.1. Within 30 Working Days after the
submission of that Exit Plan, the parties shall meet and use all reasonable
endeavours to agree the contents of that Exit Plan, based on the principles set
out in Schedule 8. If the parties are unable to agree the contents of the Exit
Plan within that 30 Working Day period, the principles set out in Schedule 8
shall apply and either party may refer the Dispute for resolution in accordance
with the Dispute Resolution Procedure.

 

30.4The Supplier shall update the Exit Plan as relevant during the Term to
reflect changes in the Services and shall keep the Exit Plan under continuous
review. Following each update, the Supplier shall submit the revised Exit Plan
to the Customer for review. Within 30 Working Days after the submission of the
revised Exit Plan, the parties shall meet and use all reasonable endeavours to
agree the contents of the revised Exit Plan, based on the principles set out in
Schedule 8 and the changes that have occurred in the Services since the Exit
Plan was last agreed. If the parties are unable to agree the contents of the
revised Exit Plan within that 30 Working Day period, the previous version shall
continue to apply and either party may refer the Dispute for resolution in
accordance with the Dispute Resolution Procedure.

 

30.5Until the agreement of the Exit Plan, the Supplier shall provide the
Transitional Assistance Services in accordance with the principles set out in
Schedule 8 and the last-approved version of the Exit Plan (insofar as this still
applies) to the Customer in good faith. The Supplier shall ensure that it is
able to implement the Exit Plan at any time.

 

30.6In addition, within 30 days after service of a Termination Notice by the
Customer pursuant to clause 27.1 , the Supplier shall update the Exit Plan into
a final form that could be implemented immediately and in doing so, provide as
much detail as is appropriate given the nature of the termination or expiry and
the timing of termination, so that such Exit Plan can be submitted to the
Customer for review and approval. The parties shall meet and use their
respective reasonable endeavours to agree the contents of such Exit Plan based
on the principles set out in Schedule 8. Until the agreement of the updated Exit
Plan, the Supplier shall provide the Transitional Assistance Services in
accordance with the last-approved version of the Exit Plan (insofar as this
still applies) to the Customer in good faith.

 

28

 

  

31Dispute Resolution Procedure

 

31.1The parties shall attempt, in good faith, to resolve any Dispute promptly by
negotiation which shall be conducted as follows:

 

(a)the Dispute shall be referred, by either party, first to the Operational
Services Managers of each of the parties for resolution;

 

(b)if the Dispute cannot be resolved by the Operational Services Managers of the
parties within 14 days after the Dispute has been referred to them, either party
may give notice to the other party in writing (Dispute Notice) that a Dispute
has arisen; and

 

(c)within seven days of the date of the Dispute Notice, each party shall refer
the Dispute to the Customer's Representative and the Supplier's Representative
for resolution.

 

31.2If the Customer's Representative and the Supplier's Representative are
unable, or fail, to resolve the Dispute within 21 days of the date of the
Dispute Notice, or within 14 days of the reference to the Customer's
Representative and the Supplier's Representative pursuant to clause 31.1(c), the
parties may attempt to resolve the Dispute by mediation in accordance with
clause 31.3.

 

31.3If, within 30 days of the Dispute Notice, the parties have failed to agree
on a resolution, either party may refer any Dispute for mediation pursuant to
this clause 31.3, but neither shall be a condition precedent to the commencement
of any court proceedings, and either party may issue and commence court
proceedings prior to or contemporaneously with the commencement of mediation.
The following provisions shall apply to any such reference to mediation:

 

(a)the reference shall be a reference under the Model Mediation Procedure (MMP)
of the Centre of Dispute Resolution (CEDR) for the time being in force;

 

(b)both parties shall, immediately on such referral, co-operate fully, promptly
and in good faith with CEDR and the mediator and shall do all such acts and sign
all such documents as CEDR or the mediator may reasonably require to give effect
to such mediation, including an agreement in, or substantially in, the form of
CEDR's Model Mediation Agreement for the time being in force; and

 

(c)to the extent not provided for by such agreement of the MMP:

 

(i)the mediation shall commence by either party serving on the other written
notice setting out, in summary form, the issues in dispute and calling on that
other party to agree the appointment of a mediator; and

 

(ii)the mediation shall be conducted by a sole mediator (which shall not exclude
the presence of a pupil mediator) agreed between the parties or, in default of
agreement, appointed by CEDR.

 

31.4If and to the extent that the parties do not resolve any Dispute or any
issue in the course of any mediation, either party may commence or continue
court proceedings in respect of such unresolved Dispute or issue.

 

29

 

  

31.5Nothing in this clause 31 shall prevent either party from instigating legal
proceedings where an order for an injunction, disclosure or legal precedent is
required.

 

32expert determination

 

Where pursuant to this agreement, a matter is to be referred to an Expert for
determination, the following provisions shall apply to such Expert’s
determination:

 

(a)the Expert shall be a firm of consultants or other qualified professionals
having a reputation as experts in the relevant field appointed in each instance
by the agreement of the parties or, failing agreement, by the Institute of
Chartered Accountants in England and Wales;

 

(b)the decision of the Expert shall be final and binding upon the parties and
shall not be capable of challenge, whether by mediation, arbitration or
otherwise;

 

(c)each party shall be entitled to make written submissions to the Expert and if
a party makes any submission it shall also provide a copy to the other party and
that other party shall have the right to comment on such submission. The parties
shall make available to the Expert all books and records relating to the issues
in dispute and shall render to the Expert any assistance requested of the
parties;

 

(d)the Expert shall act as an expert and not an arbitrator. The terms of
engagement of the Expert shall include an obligation on the part of the Expert
to establish a timetable for the making of submissions and replies and to notify
the parties in writing of his decision within 20 Business Days from the date on
which the Expert has been selected (or such other period as the parties may
agree or as set forth herein);

 

(e)the costs of the Expert shall be shared between the parties in such
proportion as the Expert shall determine.

 

33Assignment and novation

 

33.1Neither party shall assign, novate or otherwise dispose of any or all of its
rights and obligations under this agreement without the prior written consent of
the other party.

 

34Variations

 

34.1No variation of this agreement shall be effective unless it is in writing
and signed by the parties (or their authorised representatives).

 

35Waiver

 

35.1A waiver of any right or remedy under this agreement or by law is only
effective if given in writing and shall not be deemed a waiver of any subsequent
breach or default.

 

35.2A failure or delay by a party to exercise any right or remedy provided under
this agreement or by law shall not constitute a waiver of that or any other
right or remedy, nor shall it prevent or restrict any further exercise of that
or any other right or remedy. No single or partial exercise of any right or
remedy provided under this agreement or by law shall prevent or restrict the
further exercise of that or any other right or remedy.

 

30

 

  

36No partnership or agency

 

Nothing in this agreement is intended to, or shall be deemed to, establish any
partnership or joint venture between any of the parties, constitute any party
the agent of another party, or authorise any party to make or enter into any
commitments for or on behalf of any other party.

 

37Announcements

 

37.1No party shall make, or permit any person to make, any public announcement
concerning this agreement without the prior written consent of the other parties
(such consent not to be unreasonably withheld or delayed), except where such
public announcement is required by law, any governmental or regulatory authority
(including, without limitation, any relevant securities exchange), any court or
other authority of competent jurisdiction the prior written consent of the other
party shall not be required but the parties shall consult with the intention of
agreeing a co-ordinated release of any such public announcement including with
regard to content and timing.

 

37.2Each party acknowledges to the other that nothing in this agreement, either
expressly or by implication, constitutes an endorsement of any products or
services of the other party (including the Services) and each party agrees not
to conduct itself in such a way as to imply or express any such approval or
endorsement.

 

38Severance

 

If any provision or part-provision of this agreement is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible, the relevant provision or part-provision shall be deemed deleted. Any
modification to or deletion of a provision or part-provision under this clause
shall not affect the validity and enforceability of the rest of this agreement.

 

39Further assurance

 

Each party shall, and shall use all reasonable endeavours to procure that any
necessary third party shall, execute and deliver such documents and perform such
acts as may reasonably be required for the purpose of giving full effect to this
agreement.

 

40Entire agreement

 

40.1This agreement constitutes the entire agreement between the parties and
supersedes and extinguishes all previous agreements, promises, assurances,
warranties, representations and understandings between them, whether written or
oral, relating to its subject matter.

 

40.2Each party agrees that it shall have no remedies in respect of any
statement, representation, assurance or warranty (whether made innocently or
negligently) that is not set out in this agreement. Each party agrees that it
shall have no claim for innocent or negligent misrepresentation or negligent
misstatement based on any statement in this agreement.

 

31

 

  

41Third party rights

 

41.1This agreement does not create, and shall not be construed as creating, any
right under the Contracts (Rights of Third Parties) Act 1999 which is
enforceable by any person who is not party to this agreement.

 

42Notices

 

42.1A notice given to a party under or in connection with this agreement shall
be in writing and sent to the party at the address or to the email address given
in this agreement or as otherwise notified in writing to the other party.

 

42.2The following table sets out methods by which a notice may be sent and, if
sent by that method, the corresponding deemed delivery date and time:

 

Delivery method   Deemed delivery date and time

Delivery by hand and marked for the attention of:

 

- mark Ashcroft, for notices to the Supplier;

- [XXXXX], for notices to the customer..

  On signature of a delivery receipt or at the time the notice is left at the
registered office address of the relevant party.

Pre-paid first class recorded delivery post or other next working day delivery
service and marked for the attention of:

 

- mark Ashcroft, for notices to the Supplier;

- [XXXXX], for notices to the customer.

  9.00 am on the second Working Day after posting to the registered office
address of the relevant party or at the time recorded by the delivery service as
being left  at the registered office address of the relevant party. email   at
the time of transmission sent to                                      for
notices to the supplier and [email] for notices to the customer

 

42.3This clause does not apply to the service of any proceedings or other
documents in any legal action or, where applicable, any arbitration or other
method of dispute resolution.

 

43Governing law

 

This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

44Jurisdiction

 

Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

32

 

  

45Counterparts

 

45.1This agreement may be executed in any number of counterparts, each of which
when executed shall constitute a duplicate original, but all the counterparts
shall together constitute the one agreement.

 

45.2Transmission of the executed signature page of a counterpart of this
agreement by (a) fax or (b) e-mail (in PDF, JPEG or other agreed format) shall
take effect as delivery of an executed counterpart of this agreement. If either
method of delivery is adopted, without prejudice to the validity of the
agreement thus made, each party shall provide the others with the original of
such counterpart as soon as reasonably possible thereafter.

 

45.3No counterpart shall be effective until each party has executed and
delivered at least one counterpart.

 

46Rights and remedies

 

Except as expressly provided in this agreement, the rights and remedies of a
party provided under this agreement are in addition to, and not exclusive of,
any of its rights or remedies provided by law.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of it.

 

33

 

  

Schedule 1
Service Description

 

The nature of the Services to be provided by the Supplier are warehousing,
fulfilment, and dispatch and return of goods for the Customer's distribution
network in the UK and Ireland.

 

More specifically the Services are to handle the Customer's goods for resale
from its UK and overseas product suppliers from the point of delivery to the
Supplier at its warehouse facility to the point of dispatch including:

 

·unloading of the goods from delivery vehicles

·inspection of the external packaging to assess damage in transit and other
agreed inbound quality control procedures

·putting received goods into warehouse facilities

·accepting orders from the Customer and dispatching orders picking and packing
the Customer's orders for dispatch to its distributor network

·personalising items as noted on the Customer's distributor orders

·loading packed parcels into vehicles for the Customer's delivery provider

·rotating and checking stock of the Customer's goods

·maintaining a suitable environment for and security of the Customer's goods
when they are at the Supplier's premises

·reporting the status of stock, orders despatched, and incorrectly picked items
weekly monthly performance reporting to demonstrate compliance with the Service
Levels

·attending contract management meetings in accordance with this Agreement

 

The Customer agrees the following limitations to the Services provided by the
Supplier:

 

·The following monthly maximum limits apply

 

Accrington   -  4,500 pallets Chadderton   -  2,000 pallets Chadderton
(catalogues)   -  500 pallets External   -  10,000 pallets

 

“External” includes stock held externally in Supplier ‘leased’ warehouses such
as at The Bear, Widnes and Unit 3 Time Tech Park, Burnley and such other
premises leased by the Supplier now or in the future.

 

Accrington site Collate SKUs : 1,900

Chadderton site Non Collate SKUs: 184

Sales Aids at Chadderton: 250

 

In the event that at any time during the Term the Customer has a requirement for
the Services (or services of a similar nature) in excess of the maximum limits
above it shall first notify the Supplier who shall be given the opportunity to
propose terms to the Customer on which it can fulfil such excess requirements
before the Customer approaches or appoints a any third party in connection with
the excess requirements.

 

34

 

  

The average number of items per parcel will be between 18 and 26 during an
Accounting Month. For the avoidance of doubt, any proposed changes to these
averages shall be subject to the Change Control Procedure.

 

·Personalisation of items is a service that the Supplier only provides to the
Customer for jointly sold 'common' items.  Where a Customer specific item would
require personalisation the Customer must get the prior agreement of the
Supplier to provide the personalisation service in advance of selling the item.
The Supplier may provide personalisation services for Customer specific items
when the Customer agrees to pay for any additional equipment and training the
Supplier will have to incur and the cost of personalising the item. Any
personalised items will not be merged with the main parcel.

 

·The maximum number of 24-hour picks for the collate service is 65,000 per day.
The Supplier can limit pro rata the number of next day orders it can accept
during periods of high demand. In this event, the Supplier shall inform the
Customer by 15.00 hrs the day before the order is due for dispatch.

 

The normal working hours of the Supplier are as indicated in the follows for the
current year.

 

[ex10-2tpg35.jpg]

 

Each December the Supplier will submit to the Customer the normal working hours
upon which its costings are based. These will remain similar year to year and
are designed to match supply with demand throughout the year.

 

The design, production and printing of the Customer's print catalogues is not
part of this Agreement.

 

35

 

  

The Supplier may refuse to render the Services in connection with any new SKU
introduced from the Effective Date where the addition of that SKU would require
the Supplier to incur additional time and expense either in order to prepare its
facilities and equipment to accept the SKU and/or on an on-going basis as a
result of the nature of the SKU. Should Supplier refuse to render such Services
in connection with any new SKU introduced from the Effective Date, then Customer
shall be entitled to have the Services provided herein with regard to such new
SKUs satisfied by a third party of its choosing with no additional obligations
being owed to Supplier with regard to such new SKUs.

 

Summary of IT Services

 

Subject to the Customer’s ongoing compliance with Findel IT Security and
Acceptable Use policies, the Supplier shall provide as part of the Operational
Services the IT services set out in Exhibit A below (which the Supplier
acknowledges are all of the day-to-day IT services (excluding any development,
project and upgrade works and/or services) that were performed by the Supplier
on behalf of the Customer as part of the provision of the Operational Services
immediately prior to 5 February 2015 at no additional charge to the Customer
("IT Services").  For the avoidance of doubt, any Services relating to IT
services not expressly specified below shall be provided subject to agreed terms
between the parties.  

 

The Customer may notify the Supplier of Customer’s termination of all or any
part of the services listed in the table IT Services provided that any such
termination shall not effect or is likely to effect the Supplier’s ability to
perform any part of the remaining Operational Services and such notice shall be
made in writing by Customer and be no less than ninety (90) days before the
termination shall be effective. Following the expiration of the notice period,
the Customer shall be entitled to have any such services to which IT Services to
which the notice was given automatically terminated subject to the IT
department’s availability to carry out any change(s) . Should Customer give such
written notice of termination or requested change, Supplier shall use reasonable
efforts to assist and support Customer as reasonably required for Customer’s
implementation and transition to a new provider.

 

36

 

  

Exhibit A

 

IT Service Heading   Inidicative
Costs   Activities Included in SLA   Example Activities excluded from SLA Aptos
Accounting recharge   £3.2k  

1.     Existing Server Hardware or Virtual Machine & Data Centre hosting
(including all existing environmental controls)

2.     Hardware break/fix maintenance of all associated system components to
current SLA’s

3.     Data Back-up, Recovery, IT Disaster Recovery on existing cycles

4.     Ongoing ‘right to use’ licence subscriptions at current version numbers

5.     General System housekeeping including

a.     Operating System Patch Management

b.     Application Patch Management

c.     Database administration

6.     Support of existing network connectivity

7.     Support of existing desktop and terminal services access

8.     Support of existing Remote access

9.     Minor modifications (less than 1 day FTE)

 

1.     Capacity requirement increases

2.     Implementation of new features / functionality

3.     Major modifications including

a.     Operating system version upgrades

b.     Application version upgrades either driven by the supplier or requested
by Kleeneze

c.     Hardware upgrades associated with 1a & 1b

4.     Changes driven by UK Law or legislation

Warehouse Management System (IWACS) recharge   £7.8k  

1.     Existing Server Hardware or Virtual Machine & Data Centre hosting
(including all existing environmental controls)

2.     Hardware break/fix maintenance of all associated system components to
current SLA’s

3.     Data Back-up, Recovery, IT Disaster Recovery on existing cycles

4.     Ongoing ‘right to use’ licence subscriptions at current version numbers

5.     General System housekeeping including

a.     Operating System Patch Management

 

1.     Capacity requirement increases

2.     Implementation of new features / functionality

3.     Major modifications including

a.     Operating system version upgrades

b.     Application version upgrades either driven by the supplier or requested
by Kleeneze

c.     Hardware upgrades associated with 1a & 1b

4.     Changes driven by UK Law or legislation

 

37

 

  

       

b.     Application Patch Management

c.     Database administration

6.    Support of existing network connectivity

7.    Support of existing desktops, terminals, scanners, label printers.

8.    Support of existing Remote access

9.    Minor modifications (less than 1 day FTE)

    Web Domain Names   £4.4k  

1.    Management and renewal of all existing domain names

2.    Domain Name Services Management (including web & mail records) to enable
use of existing domain names

  1.    Acquisition and management of any new domain names Infrastructure &
Software charges   £25.7k   1.   Ongoing supply, support and management of all
Kleeneze infrastructure software, services, hardware maintenance support,
connectivity and security at existing levels  

1.    Capacity requirement increases

2.    Implementation of new features / functionality requested by Kleeneze

3.    Major modifications including

a.    Operating system version upgrades

b.    Application version upgrades either driven by the supplier or requested by
Kleeneze

c.    Hardware upgrades associated with 1a & 1b

4.    Changes driven by UK Law or legislation

Office 365 Subscriptions   £35k   1.   Ongoing supply, support and management of
existing Office 365 subscriptions until contract end in June 2016  

1.    Increases in capacity / volumes required by Kleeneze

2.    Existing Microsoft agreement terminates in June 2016 and will be subject
to renegotiation with Microsoft at prevailing rates

IT Support Staff Annual recharge (estimate)   £17.3k   1.   All EGL & Group IT
staff day to day operational support at existing levels   1.    Any increases
above 5% of existing support brought about by Kleeneze business changes IT
Consumables   £5.1k   1.   Supply of all IT consumables at existing levels (+/-
5%)   1.    Any increases above 5% of existing  consumable usage brought about
by Kleeneze business changes or clear misuse

 

38

 

 

 

Network recharge (WAN, LAN, Internet, etc.)   £27.7k   1.   Ongoing supply,
support and maintenance of all network components and connectivity used by
Kleeneze at current levels  

1.    Any increases above 5% of existing network usage brought about by Kleeneze
business changes or clear misuse

2.    Major office reorganisations resulting in 5 or more network point moves
/re-cabling

Telephony (Avaya recharge)   £9.9k   1.   Ongoing supply, support and
maintenance of all office and contact centre telephony systems, components,
handsets, headsets and connectivity used by Kleeneze at current levels  

1.    Beyond Economical Repairs to handsets and headsets not covered by
maintenance or due to misuse

2.    Increases to system capacity, handset and connections required by Kleeneze

3.    Implementation of new functionality, features or systems required by
Kleeneze

4.    Major modifications including

a.    Operating system version upgrades

b.    Application version upgrades either driven by the supplier or requested by
Kleeneze

c.    Hardware upgrades associated with 1a & 1b

5.    Changes driven by UK Law or legislation

Telephony (Calls ~ estimate & Lines)   £11.4k   1.   Ongoing supply, support and
maintenance of all telephony lines components and connectivity used by Kleeneze
at current levels  

1.    Any increases above 5% to existing call volumes / running costs brought
about by Kleeneze business changes or clear misuse

 

Mobile phones (estimate)   £9.3k   1.   Ongoing supply, support and maintenance
of all existing mobile phone handsets, connections and services used by Kleeneze
at current levels  

1.    Any increases above 5% to existing call volumes / running costs brought
about by Kleeneze business changes or clear misuse

2.    New or replacement handsets / mobile devices

 

IT Operations, M/F processing, Data Centre & Printing   £210k  

Ongoing provision of IT Operational Services based upon current levels :-

1.   Mail Order batch processing. (5 processes a week delivered to warehouse
for 7am).

 

 

1.    Any increases above 5% to existing print or processing volumes brought
about by Kleeneze business changes or clear misuse

2.    Any increases to the frequency of batch processing runs

 

39

 

 

 

       

2.    Mainframe (Z-series) processing power. (approx. 5% overall of 23MSU

Software charges).

3.    Hardware 24 hour processor maintenance support

4.    D-Series scheduling agent for cross platform event scheduling.

5.    File transfers (Etiliize) - Using FTP.

6.    Invoice Printing using PSF software. (20K per week x 52)

7.    Invoice stationery (20K per week x 52)

8.    24 and 48 hour label production daily

9.    Fortnightly period end processing - same day service.

10.  24 hour service monitoring via Xymon.

11.   DBA support for system related changes and database maintenance.

12.   Power / cooling Servers UPS in Server room

 

 

3.    Major modifications including

a.    Operating system version upgrades

b.    Application version upgrades either driven by the supplier or requested by
Kleeneze

c.    Hardware upgrades associated with 1a & 1b

4.    Changes driven by UK Law or legislation

Ricoh Multi Function Device (print, scan, copy)   £14.8k   Ongoing supply,
support and maintenance of all existing MFD’s used by Kleeneze at current levels
 

1.    Any additional devices

2.    Supply & Implementation of amended or enhanced features or functionality

3.    Any increases above 5% to existing print volumes brought about by Kleeneze
business changes or clear misuse

4.    Major modifications including

a.    Operating system version upgrades & associated hardware upgrades

5.    Changes driven by UK Law or legislation

              TOTAL   £381.6k        

 

40

 

  

Schedule 2
Service Levels

 

The Supplier agrees to fulfil the Customer's orders and load them onto the
Customer's delivery partner(s) vehicles as follows:

 

Order preparation

 

The Customer must use the Supplier's prescribed format to send electronic orders
to the Supplier, who will accept them for next day dispatch up to 15.15 hrs each
Working Day ("Cut Off Time"). A schedule of working times and cut offs is in
Schedule 1.

 

Orders that are received after the Cut Off Time will be excluded from the
performance calculations for the following Working Day and will be deemed
received on the next Working Day.

 

From time to time during peak demand an extension to the Cut Off Time might be
offered at additional cost to the Customer. The Customer may accept this offer
or reject it and maintain the standard Cut Off Time.

 

Where the Supplier suffers a service failure it may offer to extend the Cut Off
Time when it is reasonably practicable to do so and will make no additional
charge to the Customer for orders received up to the revised Cut Off Time.

 

The Supplier offers the following level of service for the picking and packing
of Customer orders:

 

Within each Accounting Month 99.0 percent of non-personalised items in orders
received by the Cut Off Time will be available for loading onto the Customer's
approved distribution partner's vehicle by the end of the following Working Day

 

In addition certain items from Collinson's as well as international shipments
are shipped by the Suppliers delivery partners Royal Mail and for Ireland City
Air express The cost of shipment will be recharged to the Customer each
accounting month.

 

Note:-

·International - Royal Mail (Supplier licence) - Requires Customs Documentation
from the Customer

·Channel Islands - Royal Mail (Supplier licence) - Requires Customs
Documentation from the Customer

·Ireland – City Air Express (Customer only)

 

Within each Accounting Month 99.0 percent of personalised items will be
dispatched within eight Working Days of receipt of the order by the Supplier
subject to the exception that personalised items will be held on Navision for 3
days to avoid single item dispatches (as per current operating procedures).

 

All orders will, in any event, be dispatched within nine Working Days of the
order dispatch Cut Off Time.

 

For the avoidance of doubt, if the Customer's delivery partner fails to collect
parcels during time the slot provided by the Supplier there shall be no failure
of a Service Level and those orders will be excluded from the calculation of
service performance.

 

41

 

  

The Supplier will not substitute the delivery partner chosen by the Customer
without the prior written approval of the Customer. The Customer acknowledges
that personalised orders from Collinson's which are sent out via Royal Mail, a
delivery partner of the Supplier.

 

The Supplier will not accept any orders and there shall be no failure of a
Service Level where the Customer has not ensured sufficient stock to fulfil the
order is at the Supplier's relevant dispatch warehouse.

 

The Supplier will reimburse the item cost to the Customer for all damage to the
Customer's stock in its control above a monthly allowable damage allowance of
0.75% of the Customer's cost of goods sold each month reported at month-end.
This excludes any stock damaged in transit to or from the Supplier's facilities.

 

All personalised stock holding currently belongs to the Supplier. The Customer
will be charged for the stock after dispatch. A percentage of stock is damaged
during personalisation. The Customer will be charge the same percentage pro rata
to their sales as the Supplier.

 

The Customer is responsible for quality control of inbound stock. Except for
checking the pallet when containers are unloaded the Supplier will only inspect
the condition of stock when it is being picked. The Customer will be notified
about any stock damaged during inbound transit as soon as the Supplier becomes
aware of the damage.

 

If the contents allocated to a single parcel cannot physically fit into the
parcel an additional parcel maybe created for delivery.

 

42

 

  

Schedule 3
Customer's Responsibilities

 

 In order to facilitate the provision of the Services by the Supplier, the
Customer shall (in addition to those Customer responsibilities and obligations
identified elsewhere in this agreement), be responsible for the following:

 

1Access

 

The Customer shall:

 

(a)provide the Supplier with access to appropriate members of the Customer's
staff, as such access is reasonably requested by the Supplier, in order for the
Supplier to discharge its obligations under this agreement;

 

(b)respond to and provide such documentation, data and other information as the
Supplier reasonably requests in order for the Supplier to perform its
obligations under this agreement;

 

(c)to the extent that the following are not expressly provided for elsewhere in
this agreement, using its reasonable endeavours, respond to requests for
information in a prompt and timely manner, where such requests are reasonably
made by or on behalf of the Supplier to enable the Supplier to comply with its
obligations under this agreement;

 

(d)procure and maintain for the Term at its own cost and expense all licences,
consents, software, hardware, equipment and other assets required to receive the
full benefit of the Services.

 

2operational services

 

(a)each quarter the Customer shall provide to the Supplier, in an agreed form, a
rolling non-binding forecast of:

 

(i)the number of orders and average picks per order by Working Day and product
SKU for the following 12-months; and

 

(ii)the number of orders and average picks per order by product type of collate,
non-collate and personalised items by Working Day for the period between the
following 13 months to 36 months.

 

(b)It is the Customer's responsibility to ensure the management of its goods to
enable the Supplier to fulfil all orders submitted to it. Furthermore, the
Customer shall give Supplier no less than 7 days' prior written notice of any
requirement for the Supplier to transfer goods between any of its facilities or
the external facilities used to perform the Services in order to fulfil any
orders. The Customer shall maintain inventory records of volume of goods and
location of goods based on data supplied by the Supplier.

 

43

 

  

Schedule 4
Charges

 

Part 1 - Charges

 

1Operational Service Charges

 

The Operational Services Charges shall comprise of a variable Accounting Monthly
fee based on the components set out below:

 

The variable Accounting Monthly fee will be invoiced at the end of each
Accounting Month for the variable element of the service costs based on the
following volumes and costs. At the end of each Accounting Month the Supplier
will invoice the Customer the actual volume multiplied by the standard cost for
each location.

 

(a)Fulfilment Costs

 

Accrington

 

Fulfilment at £0.54 per pick

Container de-stuffing at £300 per container

 

Chadderton

 

Fulfilment at £1.26 per pick

 

Failsworth - returns

 

Fulfilment at £0.91 per pick

 

External Storage

 

RHD at £3.00 per pallet

£1.15 per pallet per week, or part week in storage

Container de-stuffing at £300 per container

 

“External” includes stock held externally in Supplier ‘leased’ warehouses such
as at The Bear, Widnes and Unit 3 Time Tech Park, Burnley and such other
premises leased by the Supplier now or in the future.

 

Subject at all times to clause 7.4, the aforementioned "per pick" costs are
fixed for the first Contract Year. Thereafter, and no more than once per
Contract Year and only within the last three (3) month of a Contract Year,
either party (but not both in any Contract Year) may elect in writing to the
other party to review and agree changes to any one or more of the aforementioned
"per pick" costs on the basis of deceases and/or increases to the Supplier's
costs and charges taken into account to calculate the "per pick" costs from the
Effective Date (or the date of the last review pursuant to this paragraph). In
the event that the parties have not agreed in writing to a change within 45 days
of a party's written election, either party may refer the issue to an Expert for
final binding determination as to the change to be implemented to the “per pick”
costs and the date such change shall take effect. The parties agree that any
changes to the "per pick" cost shall not have retrospective effect.

 

44

 

  

(b)Personalisation Costs

 

Personalisation costs including the cost of the common stock and packaging used
and duty paid by the Supplier for the Customer's products will be recharged at
cost each Accounting Month. Customer rectification requirements will be
fulfilled by the Supplier if internal resource is available and recharged at
cost each Accounting Month. Should internal resource not be available the
Customer shall use a third party supplier at its own cost and expense.

 

(c)Brochure Costs

 

Chadderton Kleeneze brochure and product kit builds will be recharged at cost
each Accounting Month (based on agreed fixed rates).

 

(d)Delivery and Dispatch Costs

 

Dispatches from Collinson's and International shipments via Royal Mail or
Express City Parcels.

 

Each Accounting Month the Supplier will recharge the delivery costs for the
Customer's parcels from Collinson's and International deliveries to the
Customer.

 

(e)Carbon Commitment and Packaging Waste Costs

 

Carbon Commitment and packaging waste costs will be recharged Accounting Monthly
to the Customer based on the pro rata costs incurred.

 

(f)Insurance Costs

 

The cost of insurance of the Customer’s stock under the Supplier’s control,
together with the appropriate part of the cost of insurance of the Supplier’s
premises, plant and machinery shall be recharged on a proportionate basis. As of
the Effective Date the costs shall be recharged at a cost of £5,477 per annum
for stock insurance and £26,901 for plant, machinery and premises insurance. Any
increases in such costs during the Term imposed on the Supplier shall be passed
on to the Customer on a proportionate basis.

 

2Transitional Assistance Service Charges

 

These will be billed on a time and materials basis to the Customer for services
provided during the execution of the Exit Plan.

 

Part 2 - Service Credits

 

 

Service Credits are to be calculated as follows:

 

·If, owing to failure by the Supplier, the proportion of parcels dispatched on
time falls below 99% during an Accounting Month the following Service Credits
will apply:

 

ØBetween 99% and 95% of parcels not dispatched on time: the fulfilment cost will
be reduced by 50% of the Accrington average site pick cost for the day when the
dispatch should have occurred for the number of parcels not dispatched on time.

 

45

 

  

ØBelow 95% of parcels not dispatched on time: the fulfilment cost will be
reduced by 100% of the Accrington average site pick cost for the day when the
dispatch should have occurred for the number of parcels not dispatched on time.

 

46

 

  

Schedule 5
Key Personnel

 

Part - Customer's Key Personnel

 

Name   Job title                                Customer's Representative
                                  Customer's Operational Services Manager
                                   CUSTOMER'S senior finance Representative

 

Part 2 - Supplier's Key Personnel

 

Name   Job title                                                    Supplier's
Representative                              Supplier's Operational Services
Manager                                             Supplier's senior finance
Representative

 

47

 

  

Schedule 6
Contract and Service Management

 

This Agreement will be managed as follows:

 

·Open-book accounting will operate for costs and recharges

·The Key Personnel will be responsible for the governance of this Agreement

·There will be an attempt to resolve operational difficulties as quickly and as
close to the source as possible; providing the Service to the Customer is a key
part of the Customer's business

 

The Supplier will produce the following reports using agreed templates:

 

·Weekly report of orders taken, dispatched and back-logs

·Accounting Monthly report of collate and non-collate, non-personalised and
personalised dispatches made and measured against the Service Level

·Accounting Monthly picks at each facility

·Accounting Monthly personalised orders from the Customer as a percentage of
total personalised orders. Any backlog and the proportion of 24 hour delivery
limitations will also be reported

·Accounting Monthly report of damaged and written off stock listed by SKU and
showing costs from the Customer

·Accounting Monthly quality assurance findings

·Quarterly maximum pallet holding and site total cost per item ("CPI") costs for
the preceding quarter

·Quarterly calculation of under- or over-charge based on volumes and CPI data

 

Weekly reports will be provided by 17.00 hrs each Monday or on the next Working
Day if Monday is not a Working Day.

 

Accounting Monthly and quarterly reports will be provided by 17.00 hrs on the
fourth Working Day of the next month

 

Review of reports

 

·The Operational Service Managers will use e-mail to review the weekly reports

·The Operational Service Managers will review monthly reports at the monthly
review meeting

·The Representatives will review quarterly reports and the compliance with
Service Levels at the formal quarterly review meeting

oThe agenda will include:

§Review of previous action

§Quarterly review of Service Levels

§Any problems that require remediation

§Any Remediation Plans that have been agreed, the person accountable and the
date for completion

§Agree Service Credits

§Anything known by either party that might affect the Agreement or either
party's performance of its obligation

oUpdate on Change Control items

 

48

 

  

oChanges to Key Personnel

oStatus of the Exit Plan

oUpdate the Exit Plan when relevant

 

·Percentage of non-personalised orders dispatched the following working day [day
1] from the order Cut Off Time

·Percentage of personalised orders dispatched within eight Working Days of order
Cut Off Time, day 1 being the next working day

·Accounting Monthly rolling average time, in working days, to dispatch all
non-personalised orders

·Accounting Monthly rolling average time, in working days, to dispatch all
personalised orders

·Accounting Number of hours fulfilment facility was unavailable for planned
fulfilment work each month

·Accounting Monthly and quarterly trend in CPI by facility

·Cost of damaged stock

·Maximum pallet holding at each facility

·Delivery slots missed by Customer's dispatch partners

·Pick error report weekly

 

In addition all reports produced by the Supplier for the Customer as at the
Effective Date will continue to be provided by the Supplier to the Customer.

49

 

  

Schedule 7
Change Control Procedure

 

1Principles

 

1.1Where the Customer or the Supplier sees a need to change this agreement, the
Customer may at any time request, and the Supplier may at any time recommend,
such Change only in accordance with the Change Control Procedure set out in
paragraph 2 of this Schedule 7.

 

1.2Until such time as a Change is made in accordance with the Change Control
Procedure, the Customer and the Supplier shall, unless otherwise agreed in
writing, continue to perform this agreement in compliance with its terms prior
to such Change.

 

1.3Any discussions which may take place between the Customer and the Supplier in
connection with a request or recommendation before the authorisation of a
resultant Change shall be without prejudice to the rights of either party.

 

2Procedures

 

2.1Discussion between the Customer and the Supplier concerning a Change shall
result in any one of the following:

 

(a)no further action being taken; or

 

(b)a request to change this agreement by the Customer; or

 

(c)a recommendation to change this agreement by the Supplier.

 

2.2Where a written request for an amendment is received from the Customer, the
Supplier shall submit two copies of a Change Control Note signed by the Supplier
to the Customer within three weeks of the date of the request or inform the
Customer that the Supplier is unable to comply with such written request for a
Change.

 

2.3A recommendation to amend this agreement by the Supplier shall be submitted
directly to the Customer in the form of two copies of a Change Control Note
signed by the Supplier at the time of such recommendation. The Customer shall
give its response to the Change Control Note within three weeks.

 

2.4Each Change Control Note shall contain:

 

(a)the title of the Change;

 

(b)the originator and date of the request or recommendation for the Change;

 

(c)the reason for the Change;

 

(d)full details of the Change, including any specifications;

 

(e)the price, if any, of the Change;

 

(f)a timetable for implementation, together with any proposals for acceptance of
the Change;

 

50

 

  

(g)a schedule of payments if appropriate;

 

(h)details of the likely impact, if any, of the Change on other aspects of this
agreement including:

 

(i)the timetable for the provision of the Change;

 

(ii)the personnel to be provided;

 

(iii)the Charges;

 

(iv)the Documentation to be provided;

 

(v)the training to be provided;

 

(vi)working arrangements; and

 

(vii)other contractual issues;

 

(i)the date of expiry of validity of the Change Control Note; and

 

(j)provision for signature by the Customer and the Supplier.

 

2.5For each Change Control Note submitted by the Supplier the Customer shall,
within the period of the validity of the Change Control Note:

 

(a)allocate a sequential number to the Change Control Note; and

 

(b)evaluate the Change Control Note and, as appropriate:

 

(i)request further information; or

 

(ii)arrange for two copies of the Change Control Note to be signed by or on
behalf of the Customer and return one of the copies to the Supplier; or

 

(iii)notify the Supplier of the rejection of the Change Control Note.

 

2.6A Change Control Note signed by the Customer and by the Supplier shall
constitute an amendment to this agreement.

 

51

 

  

Schedule 8
Exit Plan and Service transfer arrangements

 

1Definitions

 

1.1The definitions in this paragraph apply in this Schedule 8.

 

"Business Process Manual"   means the manual which is prepared by the Supplier
and which details the business procedures which it follows in the provision of
the Services.

 

2Purpose of Schedule

 

2.1The Supplier is required to ensure (to the extent such matters are within its
reasonable control) the orderly transition of the Services from the Supplier to
the Customer or any Replacement Supplier in the event of a termination of this
agreement pursuant by the Customer pursuant to clause 27.1. This Schedule sets
out the principles of the exit and service transition arrangements which are
intended to achieve this and upon which the Exit Plan shall be based.

 

3Exit Plan

 

The Exit Plan shall:

 

(a)address each of the issues set out in this Schedule 8 to facilitate the
transition of the Services from the Supplier to the Replacement Supplier and/or
the Customer and shall ensure to the extent reasonably practicable that there is
no material disruption in the supply of the Services and no material
deterioration in the quality of delivery of the Services;

 

(b)detail how the Services will transfer to the Replacement Supplier and/or the
Customer including details of the processes, documentation, data transfer,
systems migration, security and the segregation of the Customer's technology
components from any technology components run by the Supplier or any of its
sub-contractors (where applicable);

 

(c)specify the scope of the Transitional Assistance Services that may be
required by the Customer, any charges that would be payable for the provision of
Transitional Assistance Services and detail how such services would be provided
(if required) during the Termination Period;

 

(d)provide a timetable and identify critical issues for carrying out the
Transitional Assistance Services; and

 

(e)set out the management structure to be put in place and employed during the
Termination Period.

 

52

 

  

4Obligations during the Term

 

4.1The Supplier and the Customer shall each appoint an exit manager and provide
written notification of such appointment to each other within 6 months after the
Effective Date. The Supplier's exit manager shall be responsible for ensuring
that the Supplier and its employees, agents and sub-contractors comply with this
Schedule. The Supplier shall ensure that its exit manager has the requisite
authority to arrange and procure any resources of the Supplier as are reasonably
necessary to enable the Supplier to comply with this Schedule 8. The exit
managers shall liaise with one another in relation to all issues relevant to
termination and all matters connected with this Schedule 8 and each party's
compliance with it.

 

4.2On reasonable notice, the Supplier shall provide to the Customer and/or to
its Replacement Supplier (subject to the Replacement Supplier entering into
reasonable written confidentiality undertakings with the Supplier), such
material and information as the Customer shall reasonably require in order to
facilitate the preparation by the Customer of any invitation to tender and/or to
facilitate any potential Replacement Supplier undertaking due diligence
(including in relation to the Services Customer's Data, and Transferring
Employees).

 

5Transitional Assistance Services

 

5.1The Customer shall be entitled to require the provision of Transitional
Assistance Services by sending the Supplier a notice to that effect
(Transitional Assistance Notice) at any time prior to termination initiated by
the Customer pursuant to clause 27.1. The Transitional Assistance Notice shall
specify:

 

(a)the date from which Transitional Assistance Services are required;

 

(b)the nature and extent of the Transitional Assistance Services required; and

 

(c)the period during which it is anticipated that Transitional Assistance
Services will be required (Transitional Period) (which shall continue no longer
than 3 months after the date that the Supplier ceases to provide the Services
or, in the event that a Termination Period is specified by the Customer, no
longer than the end of the Termination Period).

 

5.2The Customer shall have an option to extend the Transitional Period beyond
the period specified in the Transitional Assistance Notice by written notice to
the Supplier provided that such extension shall not extend beyond the maximum
period referred to in paragraph 5.1(c) of this Schedule 8.

 

5.3The Customer shall have the right to terminate its requirement for
Transitional Assistance Services by serving not less than 20 days' notice upon
the Supplier to such effect.

 

5.4The Transitional Assistance Services shall be provided in good faith and in
accordance with Good Industry Practice.

 

5.5The Supplier shall use reasonable endeavours to continue to provide the
Services (or the relevant part of them) during the Transitional Period in
accordance with the Service Levels unless the parties agree otherwise pursuant
to paragraph 5.6 of this Schedule 8.

 

53

 

  

5.6Where the Supplier demonstrates to the Customer's reasonable satisfaction
that transfer of the Services during the Transitional Period will have an
adverse effect on the Supplier's ability to meet a particular Service Level, the
parties shall vary the relevant Service Level and/or the applicable Service
Credits to take account of such adverse effect.

 

5.7During the Transitional Period, the Supplier shall, in addition to providing
the Services and the Transitional Assistance Services, provide to the Customer
any reasonable assistance requested by the Customer to allow the Services to
continue without interruption and to facilitate the orderly transfer of the
Services. Any additional reasonable costs incurred by the Supplier in this
regard which are not already in the scope of the Transitional Assistance
Services or the Exit Plan shall be provided on a time-and-materials basis .

 

5.8The Customer and the Supplier acknowledge that the transition of the Services
to the Replacement Supplier may be phased over a period of time so that certain
identified Services are transferred to the Replacement Supplier before others.

 

5.9The Customer shall, at the Supplier's reasonable request, require the
Replacement Supplier and any agent or personnel of the Replacement Supplier, to
enter into an appropriate confidentiality undertaking with the Supplier.

 

5.10The Supplier shall comply with all of its obligations contained in the Exit
Plan.

 

5.11Each party shall comply with all of its obligations regarding its personnel
in accordance with Schedule 9 (Employees).

 

5.12Upon termination or expiry of the Transitional Assistance Services :

 

(a)the Supplier shall cease to use the Customer's Data and, at the direction of
the Customer either:

 

(i)provide the Customer or Replacement Supplier with a complete and uncorrupted
version of the Customer's Data in electronic form (or such other format as
reasonably required by the Customer); or

 

(ii)destroy (including removal from any hard disk) or return (at the Customer's
option) all copies of the Customer's Data not required to be retained by the
Supplier for statutory compliance purposes and confirm in writing that such
destruction has taken place;

 

(b)the Supplier shall return to the Customer such of the following as are in the
Supplier's possession or control:

 

(i)all materials created by the Supplier under this agreement, the IPRs in which
are owned by the Customer;

 

(ii)any other equipment which belongs to the Customer; and

 

(iii)any items that have been on-charged to the Customer, such as consumables.

 

5.13The Transitional Assistance Services to be provided by the Supplier shall
include (without limitation) such of the following services as the Customer may
specify:

 

54

 

  

(a)providing to the Customer an up-to-date Business Process Manual;

 

(b)providing assistance and expertise as reasonably necessary to examine all
operational and business processes (including all supporting documentation) in
place;

 

(c)providing details of work volumes and staffing requirements over the
preceding 12 months;

 

(d)analysing and providing information about capacity and performance
requirements, processor requirements and bandwidth requirements, and known
planned requirements for capacity growth;

 

(e)providing appropriate training to those Customer and/or Replacement Supplier
staff responsible for internal training in connection with the provision of the
Services;

 

(f)providing for transfer to the Customer and/or the Replacement Supplier of all
knowledge reasonably required for the provision of the Services which may, as
appropriate, include information, records and documents; and

 

(g)answering all reasonable questions from the Customer and/or the Replacement
Supplier regarding the Services.

 

55

 

  

Schedule 9
Employees

 

1Interpretation

 

1.1The definitions and rules of interpretation in this paragraph apply in this
Schedule 9.

 

"Staffing Information"  

means in relation to all persons detailed on the Supplier's Provisional Staff
List in an anonymised format and subject to the Data Protection Legislation:

(a)       their ages, dates of commencement of employment and gender;

 

(b)      their relevant notice periods and details of any contractual redundancy
payment schemes;

 

(c)      the current wages, salaries, profit sharing, incentive and bonus
arrangements applicable to them;

 

(d)      details of other employment-related benefits including (without
limitation) medical insurance, life assurance, pension or other retirement
benefit schemes, share option schemes and customer car schemes applicable to
them;

 

(e)       any outstanding claims brought by or on behalf of such individuals
(including in respect of personal injury claims).

      "Service Transfer Date"   means the date on which the Services (or any
part of the Services), for whatever reason transfer from the Supplier to the
Customer or any Replacement Supplier. "Supplier's Final Staff List"   means a
list of the Transferring Employees. "Supplier's Provisional Staff List"   means
a list prepared and updated by the Supplier of all the Supplier's Personnel
engaged in, or wholly or mainly assigned to, the provision of the Services or
any part of the Services at the date of preparation of the list.

 

2Employment exit provisions

 

2.1This agreement envisages that subsequent to the commencement of this
agreement, the identity of the provider of the Services (or any part of the
Services) may change (whether as a result of termination of this agreement, or
part, or otherwise) resulting in a transfer of the Services in whole or in part
(Service Transfer). If a Service Transfer is a relevant transfer for the
purposes of the Employment Regulations then, in such event, the Customer or a
Replacement Supplier would inherit liabilities in respect of the Transferring
Employees.

 

2.2The Supplier agrees that, subject to compliance with the Data Protection
Legislation:

 

(a)within 20 days of the earliest of:

 

(i)receipt of a notification from the Customer of a Service Transfer or intended
Service Transfer; or

 

56

 

  

(ii)receipt of the giving of notice of early termination of this agreement or
any part thereof;

 

it shall provide the Supplier's Provisional Staff List and the Staffing
Information to the Customer or, at the direction of the Customer, to a
Replacement Supplier (to the extent that such information has not been
previously provided to such person(s) and remains unchanged) and it shall
provide an updated Supplier's Provisional Staff List when reasonably requested
by the Customer or, any Replacement Supplier; and

 

(b)at least 28 days before the Service Transfer Date, the Supplier shall prepare
and provide to the Customer and/or, at the direction of the Customer, to the
Replacement Supplier, the Supplier's Final Staff List.

 

2.3The Supplier warrants that the Supplier's Provisional Staff List, the
Supplier's Final Staff List and the Staffing Information will be true and
accurate in all material respects as at the date such lists and/or information
is prepared.

 

2.4In connection with a relevant transfer pursuant to paragraph 2.1 of this
Schedule 9, the Supplier shall comply with its obligations under Regulation 11
of the Employment Regulations.

 

2.5In connection with a relevant transfer to which the Employment Regulations
apply, the parties agree that:

 

(a)the Supplier shall perform and discharge all its material legal obligations
in respect of all the Transferring Employees for its own account up to and
including the Service Transfer Date. The Supplier shall indemnify the Customer
and any Replacement Supplier in full for and against all claims costs, expenses
or liabilities whatsoever and howsoever arising, incurred or suffered by the
Customer or any Replacement Supplier including without limitation reasonable
legal expenses and other professional fees (together with any VAT thereon) in
relation to:

 

(i)the Supplier's failure to perform and discharge any such obligation;

 

(ii)any act or omission by the Supplier on or before the Service Transfer Date
in relation to the Transferring Employees;

 

(iii)all and any claims in respect of all emoluments and outgoings in relation
to the Transferring Employees (including without limitation all wages, bonuses,
PAYE, National Insurance contributions, pension contributions and otherwise)
payable in respect of any period on or before the Service Transfer Date;

 

(iv)any claim made by or in respect of any person employed or formerly employed
by the Supplier other than a Transferring Employee for which it is alleged the
Customer or any Replacement Supplier may be liable by virtue of this agreement
and/or the Employment Regulations; and

 

(v)any act or omission of the Supplier in relation to its obligations under
Regulation 13 of the Employment Regulations except to the extent that the
liability arises from the Customer or Replacement Supplier's failure to comply
with the Employment Regulations.

 

57

 

  

2.6The Supplier shall indemnify the Customer and any Replacement Supplier in
respect of any claims arising from any act or omission of the Supplier in
relation to any other Supplier's Personnel who is not a Transferring Employee
during any period whether before, on or after the Service Transfer Date.

 

2.7The Customer shall indemnify the Supplier in full for and against all claims
costs, expenses or liabilities whatsoever and howsoever arising, incurred or
suffered by the Supplier including without limitation reasonable legal expenses
and other professional fees (together with any VAT thereon) arising from or as a
result of:

 

(a)any act or omission by the Customer or the Replacement Supplier relating to a
Transferring Employee occurring on or after the Service Transfer Date;

 

(b)all and any claims in respect of all emoluments and outgoings in relation to
the Transferring Employees (including without limitation all wages, bonuses,
PAYE, National Insurance contributions, pension contribution and otherwise)
accrued and payable after the Service Transfer Date;

 

(c)any failure by the Customer or a Replacement Supplier to comply with its or
their obligations under the Employment Regulations; and

 

(d)the termination of employment of any of the Transferring Employees by the
Customer or a Replacement Supplier on or after the Service Transfer Date.

 

2.8The parties shall co-operate (and the Customer shall procure that any
Replacement Supplier shall co-operate) to ensure that any of their obligations
pursuant to the Employment Regulations and as a consequence of a Service
Transfer will be fulfilled.

 

2.9The Customer shall assume (or shall if applicable procure that the
Replacement Supplier shall assume) the outstanding obligations of the Supplier
in relation to any Transferring Employees in respect of accrued holiday
entitlements and accrued holiday remuneration prior to the Service Transfer
Date.

 

58

 

  

APPENDIX 1
ACCOUNTING MONTHS

 

Month End Date Year End     23/01/2015   20/02/2015   27/03/2015 Year End FY15
24/04/2015   22/05/2015   26/06/2015   24/07/2015   21/08/2015   25/09/2015  
23/10/2015   20/11/2015   25/12/2015   22/01/2016   19/02/2016   25/03/2016 Year
End FY16 22/04/2016   20/05/2016   24/06/2016   22/07/2016   19/08/2016  
23/09/2016   21/10/2016   18/11/2016   23/12/2016   20/01/2017   17/02/2017  
24/03/2017 Year End FY17 21/04/2017   19/05/2017   23/06/2017   21/07/2017  
18/08/2017   22/09/2017   20/10/2017   17/11/2017   22/12/2017   19/01/2018  
16/02/2018   30/03/2018 Year End FY18 27/04/2018  

 

59

 

  

25/05/2018   29/06/2018   27/07/2018   24/08/2018   28/09/2018   26/10/2018  
23/11/2018   28/12/2018   25/01/2019   22/02/2019   29/03/2019 Year End FY19
26/04/2019   24/05/2019   28/06/2019   26/07/2019   23/08/2019   27/09/2019  
25/10/2019   22/11/2019   27/12/2019   24/01/2020   21/02/2020   27/03/2020 Year
End FY20

 

60

 

  

Signed by [NAME]   for and on behalf of KLEENEZE LIMITED Director

 

Signed by TIM KOWALSKI   for and on behalf of EXPRESS GIFTS LIMITED Director

 

61

 

 

 

